Exhibit 10.1

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
place of the redacted language. The redacted information has been filed
separately with the Commission.

SECOND RESEARCH AND LICENSE AGREEMENT

BETWEEN

GENENTECH, INC.

AND

SANGAMO BIOSCIENCES, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

Article 1.

  

Definitions

   1

1.1

  

“Accept the [***] Evidence”

   1

1.2

  

“Affiliate”

   2

1.3

  

“[***] Evidence”

   2

1.4

  

“Approval of the Research Plan”

   2

1.5

  

“Assumption Agreement”

   2

1.6

  

“BLA”

   2

1.7

  

“Caltech Agreement”

   2

1.8

  

“CHO”

   2

1.9

  

“Collaboration Partner”

   2

1.10

  

“Commercially Diligent Efforts”

   2

1.11

  

“Confidential Information”

   3

1.12

  

“Controlled by”

   3

1.13

  

“Covering”

   3

1.14

  

“Delegated Obligations”

   3

1.15

  

“Designated Gene”

   3

1.16

  

“Designated Gene Sequence”

   3

1.17

  

“Donor Sequence”

   4

1.18

  

“Draft Research Plan”

   4

1.19

  

“Excluded ZFN Reagents Know-How”

   4

1.20

  

“Executive”

   4

1.21

  

“Existing [***] Evidence”

   4

1.22

  

“Existing Third Party Licenses”

   4

1.23

  

“Existing ZFN Reagents”

   4

1.24

  

“Existing ZFN Reagents Know-How”

   4

1.25

  

“Expression Plasmid”

   4

1.26

  

“First Agreement”

   4

1.27

  

“First Commercial Sale”

   5

1.28

  

“FTE”

   5

1.29

  

“FTE Rate”

   5

1.30

  

“Functional [***]”

   5

1.31

  

“[***] Gene”

   5

1.32

  

“Genentech CHO Cell Line”

   5

1.33

  

“Genentech CHO DNA Extract”

   5

1.34

  

“Genentech Deliverables”

   5

1.35

  

“Genentech License”

   5

1.36

  

“Genentech Materials”

   5

1.37

  

“Genentech Request Notice”

   6

1.38

  

“Genentech Response Notice”

   6

1.39

  

“Identified Patents”

   6

1.40

  

“Improved ZFN Reagent”

   6

 

- i -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.41

  

“Improvement”

   6

1.42

  

“Invention”

   6

1.43

  

“JHU Agreement”

   6

1.44

  

“Joint Patents”

   6

1.45

  

“Know-How”

   6

1.46

  

“Liaison”

   6

1.47

  

“Licensed Product”

   6

1.48

  

“Marketing Approval”

   7

1.49

  

“Maximum Number of Genes”

   7

1.50

  

“Milestone Event”

   7

1.51

  

“Milestone Payment”

   7

1.52

  

“MIT Agreement”

   7

1.53

  

“Modified Cell Line”

   7

1.54

  

“Modified Genentech CHO Cell Line”

   7

1.55

  

“Notice of Completed Research Plan”

   7

1.56

  

“Other Modified Cell Line”

   7

1.57

  

“Patents”

   7

1.58

  

“Phase I Clinical Trial”

   7

1.59

  

“Phase III Clinical Trial”

   7

1.60

  

“Requested Gene”

   8

1.61

  

“Requested Gene Sequence”

   8

1.62

  

“Request for Existing ZFN Reagents”

   8

1.63

  

“Required Information”

   8

1.64

  

“Research”

   8

1.65

  

“Research Milestone Payment”

   8

1.66

  

“Research Period”

   8

1.67

  

“Research Plan”

   8

1.68

  

“Research Plan Template”

   8

1.69

  

“Research Results”

   8

1.70

  

“Research Stage”

   8

1.71

  

“Sangamo Deliverables”

   8

1.72

  

“Sangamo IP Rights”

   8

1.73

  

“Sangamo Know-How”

   9

1.74

  

“Sangamo Patents”

   9

1.75

  

“Sangamo Response Notice”

   9

1.76

  

“Scripps Agreement”

   9

1.77

  

“Selection Period”

   9

1.78

  

“Select Sangamo Licensors”

   9

1.79

  

“Sigma”

   9

1.80

  

“Sigma Agreement”

   9

1.81

  

“Sublicense Agreement”

   9

1.82

  

“Substituted Designated Gene”

   9

1.83

  

“Success Milestone Payment”

   9

1.84

  

“Success Notice 1”

   9

1.85

  

“Success Notice 2”

   9

1.86

  

“Technology Access Fee”

   9

 

- ii -



--------------------------------------------------------------------------------

1.87

  

“Third Party”

   9

1.88

  

“Third Party License”

   9

1.89

  

“Up-Front Fee”

   10

1.90

  

“Utah Agreement”

   10

1.91

  

“Valid Claim”

   10

1.92

  

“ZFN”

   10

1.93

  

“ZFN Modified Cell Line”

   10

1.94

  

“ZFN Reagent”

   10

Article 2.

  

Selection of Designated Genes and Research Program

   10

2.1

  

Selection of Designated Genes

   10

2.2

  

Liaisons

   13

2.3

  

Diligence; Decision Making; Research Plan

   13

2.4

  

[***] Evidence

   13

2.5

  

Non-Exclusive Relationship

   14

2.6

  

Improvements

   15

2.7

  

FTEs; Costs

   15

Article 3.

  

Fees and Milestone Payments

   15

3.1

  

Payments Generally

   15

3.2

  

Up-Front Fees

   16

3.3

  

Technology Access Fees

   16

3.4

  

Research Milestone Payments

   16

3.5

  

Success Milestone Payment

   17

3.6

  

Development and Commercial Milestone Payments

   17

3.7

  

Taxes

   18

3.8

  

Third Party Beneficiary

   19

Article 4.

  

Intellectual Property

   19

4.1

  

Disclosure of Inventions

   19

4.2

  

Ownership of Inventions; Cooperation

   19

4.3

  

Obtaining Patents for Certain Subject Matter

   19

4.4

  

Genentech Owned Inventions

   20

4.5

  

Enforcement of Sangamo Patents

   20

4.6

  

Enforcement of Joint Patents

   21

Article 5.

  

Licenses

   22

5.1

  

License to Genentech

   22

5.2

  

License to Sangamo

   23

5.3

  

No Implied Licenses

   23

5.4

  

Third Party Licenses

   23

Article 6.

  

Confidential Information

   24

6.1

  

Obligations

   24

6.2

  

General Exceptions

   25

 

- iii -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

6.3

  

Disclosures Required by Law

   25

6.4

  

Disclosures to Third Party Licensors

   25

6.5

  

Disclosures Prior to the Effective Date

   25

6.6

  

Continuing Obligation

   26

Article 7.

  

Genentech Materials and Related Information

   26

7.1

  

Ownership

   26

7.2

  

Use

   26

7.3

  

Return or Destruction

   26

Article 8.

  

Term and Termination

   27

8.1

  

Term

   27

8.2

  

Termination of the Agreement by Either Party for

     

Cause

   27

8.3

  

Termination of the Genentech License/Research Plan

     

for a Designated Gene

   27

8.4

  

Termination of Only the Research Plan for a

     

Designated Gene

   27

8.5

  

Licenses

   28

8.6

  

Effects of Termination

   29

8.7

  

Survival

   29

Article 9.

  

Indemnification; Limitation on Liability

   29

9.1

  

Indemnification

   29

9.2

  

Limitation on Liability

   31

Article 10.

  

Dispute Resolution

   31

10.1

  

Internal Resolution

   31

10.2

  

Arbitration

   31

10.3

  

Patent Disputes

   31

10.4

  

Continued Performance

   32

Article 11.

  

Public Disclosures; Use of Names

   32

11.1

  

Publicity and Other Public Disclosures

   32

11.2

  

Use of Names

   33

Article 12.

  

Warranties

   33

12.1

  

Mutual Warranties

   33

12.2

  

Sangamo Warranties

   33

12.3

  

Disclaimers

   34

Article 13.

  

Notices

   34

Article 14.

  

General Provisions

   35

14.1

  

Governing Law

   35

14.2

  

Assignment; Delegation

   35

14.3

  

Entire Agreement

   36

 

- iv -



--------------------------------------------------------------------------------

14.4

  

Amendment;Waiver

   36

14.5

  

Severability

   36

14.6

  

Construction

   36

14.7

  

Captions

   36

14.8

  

Relationship of the Parties

   37

14.9

  

Force Majeure

   37

14.10

  

Counterparts; Facsimiles

   37

Exhibits

 

Exhibit A   

Research Plan Template

Exhibit B   

[***] Gene

Exhibit C   

Identified Patents

Exhibit D   

Press Release and Form 8-K Text

Exhibit E   

Certain Agreements Relating to Third Party Licenses

Exhibit F   

Certain Provisions of Third Party Licenses

 

- v -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

SECOND RESEARCH AND LICENSE AGREEMENT

THIS SECOND RESEARCH AND LICENSE AGREEMENT (“Agreement”) is made and entered
into, effective as of February 25, 2008 (“Effective Date”), by and between
Genentech, Inc., having a principal place of business at 1 DNA Way, South San
Francisco, California 94080, (“Genentech”) and Sangamo BioSciences, Inc., having
a principal place of business at Point Richmond Tech Center, 501 Canal
Boulevard, Suite A100, Richmond, California 94804 (“Sangamo”), (collectively,
the “Parties” or individually, a “Party”).

RECITALS

WHEREAS, Genentech discovers, develops, manufactures, markets and sells human
pharmaceuticals on a worldwide basis;

WHEREAS, Sangamo has certain proprietary technology for modifying genes, which
is of interest to Genentech;

WHEREAS, Genentech and Sangamo are parties to the First Agreement (defined
below) pursuant to which Sangamo is modifying certain genes in one of
Genentech’s proprietary cell lines using Sangamo’s proprietary technology, in
accordance with a research plan under the First Agreement; and

WHEREAS, the Parties desire to extend their relationship to include Sangamo’s
performance of additional research and/or other services for Genentech under
this Agreement.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Genentech and Sangamo agree as follows:

Article 1. Definitions

Capitalized terms used in this Agreement, whether used in the singular or
plural, shall have the meanings set forth below, unless otherwise specifically
indicated herein. This Agreement and the First Agreement use many of the same
defined terms. Unless the First Agreement is expressly referenced, the use of a
given term in this Agreement only refers to this Agreement.

1.1 “Accept the [***] Evidence” (and grammatical variations thereof) shall be
defined in the Research Plan for a given Designated Gene if Sangamo has an
obligation under such Research Plan to attempt to generate one or more Modified
Genentech CHO Cell Lines with respect to such Designated Gene. “Accept the [***]
Evidence” includes those cases in which Genentech is deemed to Accept the [***]
Evidence (including, without limitation, under Section 2.4).

 

- 1 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.2 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means (a) the direct or indirect ownership
of fifty percent (50%) or more of the stock having the right to vote for
directors thereof; or (b) the actual power, either directly or indirectly
through one or more intermediaries, to direct the management and policies of
such entity, whether by the ownership of at least fifty percent (50%) of the
voting stock of such entity, or by contract or otherwise.

1.3 “[***] Evidence” shall be defined in the Research Plan for a given
Designated Gene if Sangamo has an obligation under such Research Plan to attempt
to generate one or more Modified Genentech CHO Cell Lines with respect to such
Designated Gene.

1.4 “Approval of the Research Plan” is defined in Section 2.1(d).

1.5 “Assumption Agreement” means a written agreement, executed by Genentech,
Sangamo and [***], under which [***]. An Assumption Agreement may include
reasonable modifications to this Agreement and/or the [***] Agreement, as
necessary to reflect the [***]; provided, however, unless otherwise agreed to by
Genentech, Sangamo and [***], the [***] obligations under this Agreement that
may be delegated to [***] under an Assumption Agreement shall be limited to
those related to the performance of a [***]. Further, in no event, shall an
Assumption Agreement in any way increase Genentech’s financial or other
obligations under this Agreement or adversely affect the Genentech License or
other licenses and rights granted to Genentech under this Agreement.

1.6 “BLA” means a Biologics License Application or other such application (other
than a supplemental application) filed with the U.S. Food and Drug
Administration (or any successor entity thereto performing similar functions)
for the purpose of obtaining Marketing Approval for a Licensed Product in the
United States.

1.7 “Caltech Agreement” means the Third Party License between Sangamo and the
California Institute of Technology, dated November 1, 2003, as amended as of the
Effective Date, and prior to any amendments after the Effective Date.

1.8 “CHO” means Chinese hamster ovary.

1.9 “Collaboration Partner” means, with respect to a given Licensed Product, a
Third Party to which Genentech has granted a license to use, sell, offer for
sale and/or import such Licensed Product, whether or not such license includes
the right to make such Licensed Product.

1.10 “Commercially Diligent Efforts” means, (a) with respect to Sangamo, efforts
and resources comparable to those expended by Sangamo on its projects for a
Third Party of a similar nature (i.e., protein production projects) and (b) with
respect to Genentech, efforts and resources comparable to those expended by
Genentech on its internal process development projects of comparable value to
Genentech.

 

- 2 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.11 “Confidential Information” means a Party’s nonpublic information that is
disclosed to the other Party in connection with this Agreement (including,
without limitation, information regarding such Party’s research, technology,
assays, protocols, methods, processes, data, products and business information
or objectives), provided that any such information disclosed in written,
electronic or other tangible form is marked as “confidential” or with a similar
legend. For clarity, Sangamo may disclose to Genentech certain nonpublic
information that was originally disclosed to Sangamo by [***], and such
nonpublic information shall be deemed to be the nonpublic information of Sangamo
for the purpose of this definition. Nonpublic information of a Party that is
disclosed other than in tangible form (e.g., disclosed orally or by observation
of the other Party) shall be considered Confidential Information of such Party
only if so identified in writing to the other Party within thirty (30) days
after initial disclosure and such writing identifies such Confidential
Information with particularity. Notwithstanding the foregoing marking
requirement, Genentech’s Confidential Information shall include (a) the Maximum
Number of Genes and the actual number of Designated Genes; (b) the identity of
the Requested Genes and the Designated Genes (as the focus of this Agreement)
and the Functional [***] thereof; (c) Genentech’s interest in the Requested
Genes and the Designated Genes as potential targets for modification to improve
production cell lines; (d) the Research Plan and Draft Research Plans; (e) the
Research Results; and (f) all information in the Genentech Deliverables, whether
or not any of the foregoing information in (a) through (f) is so marked. The
terms and conditions of this Agreement (including, without limitation, the
financial terms) shall be the Confidential Information of both Parties.

1.12 “Controlled by” means the rightful possession by a Party of the ability to
grant a license, sublicense or other right to exploit, as provided in this
Agreement, without violating the terms of any agreement with any Third Party.

1.13 “Covering” (and grammatical variations thereof) means that, with respect to
a given Licensed Product, a protein contained in such Licensed Product was
expressed by a Modified Cell Line and (a) the making or use of such Modified
Cell Line fell within the scope of a Valid Claim (in the country of such making
or use) at the time of such making or use; and/or (b) if such Modified Cell Line
is a ZFN Modified Cell Line, the making or use of a ZFN Reagent used to create
such Modified Cell Line fell within the scope of a Valid Claim (in the country
of such making or use) at the time of such making or use.

1.14 “Delegated Obligations” is defined in Section 14.2(d).

1.15 “Designated Gene” means a Requested Gene that is included as a Designated
Gene under Section 2.1(e) and which is further defined by the Designated Gene
Sequence for such Designated Gene.

1.16 “Designated Gene Sequence” means the partial or full cDNA coding sequence
from a CHO cell line for a given Designated Gene, as specified under
Section 2.1(e)(i) (in the case of a Request for Existing ZFN Reagents) or
Section 2.1(e)(ii) (in the case of an Approval of the Research Plan), as
applicable.

 

- 3 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.17 “Donor Sequence” means, with respect to a given Designated Gene, a DNA
sequence sharing homology with sequences upstream and downstream of a ZFN
cutting site in such Designated Gene, where such sequences are of sufficient
length [***] to allow homologous recombination to occur at an efficiency of
[***] . The Donor Sequence for a given Designated Gene shall also contain a DNA
sequence for insertion into such Designated Gene via homologous recombination,
and such DNA sequence may contain [***] as agreed to by the Liaisons.

1.18 “Draft Research Plan” means a draft of a research plan for the research
activities to be performed by the Parties under this Agreement, which shall be
based on the Research Plan Template to the extent applicable, prior to approval
by Genentech under Section 2.1(d).

1.19 “Excluded ZFN Reagents Know-How” is defined in Section 2.1(b)(ii).

1.20 “Executive” means, in the case of Sangamo, its Chief Executive Officer and,
in the case of Genentech, a Senior Vice President, or their respective
designees. Notwithstanding the foregoing, in the event of a dispute arising
under Section 2.4(c), “Executive” means, in the case of Sangamo, its Chief
Scientific Officer and, in the case of Genentech, its Vice President of Process
Development.

1.21 “Existing [***] Evidence” means, with respect to given Existing ZFN
Reagents, a data package and summary for such Existing ZFN Reagents (that
Sangamo has the right to provide to Genentech), including evidence that the
Requested Gene/Designated Gene has been Functionally [***] in a CHO cell line as
specified in the Genentech Request Notice for such Requested Gene.

1.22 “Existing Third Party Licenses” means the Caltech Agreement, the JHU
Agreement, the MIT Agreement, the Scripps Agreement, the Sigma Agreement and the
Utah Agreement.

1.23 “Existing ZFN Reagents” is defined in Section 2.1(b)(ii).

1.24 “Existing ZFN Reagents Know-How” means, with respect to given Existing ZFN
Reagents, at the time Sangamo offers to provide such Existing ZFN Reagents to
Genentech, any then-existing tangible manifestations of Sangamo Know-How, to the
extent reasonably accessible to Sangamo personnel and reasonably ascertainable
as relevant to such Existing ZFN Reagents, but in all cases including (i.e.,
whether or not then-existing as tangible manifestations, reasonably accessible,
etc.) the following “required” information: (a) written protocols for the
methods and assays used to generate all of the Existing [***] Evidence and
(b) written protocols for the use of such Existing ZFN Reagents to generate ZFN
Modified Cell Lines.

1.25 “Expression Plasmid” means an appropriate expression plasmid in the form of
[***] of purified plasmid DNA for each ZFN Reagent in TE buffer.

1.26 “First Agreement” means the Research and License Agreement between
Genentech and Sangamo, dated April 27, 2007, including any amendments
thereafter.

 

- 4 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.27 “First Commercial Sale” means the first bona fide commercial sale of a
product in a country following Marketing Approval for such product in such
country by or under authority of Genentech or its sublicensees.

1.28 “FTE” means the equivalent of the work of one Sangamo employee full-time
for a twelve (12) month period (consisting of at least a total of [***] hours)
of work directly related to activities under the Research Plan or training
requested by Genentech (e.g., under Section 2.6(c) or Section 2.1(e)(i)),
including experimental laboratory work, recording and writing up results,
reviewing literature and references and participating in scientific discussions
with the Genentech Liaison. For any payment under this Agreement made on the
basis of an FTE, no additional payment shall be made with respect to any
individual who works more than [***] hours in any twelve (12) month period, and
any person who devotes less than [***] hours in any twelve (12) month period
shall be treated as an FTE on a pro-rata basis based upon the actual number of
hours worked divided by [***].

1.29 “FTE Rate” means a fully-loaded rate of [***] per FTE per year, and
incorporates all Sangamo internal and external costs for performing its
obligations under the Research Plan and any other activities for which the FTE
Rate applies.

1.30 “Functional [***]” (and grammatical variations thereof) means the targeted
[***] of DNA sequences in [***] of a given Requested Gene/Designated Gene, where
such [***]

1.31 “[***] Gene” is defined in Section 2.1(e)(i).

1.32 “Genentech CHO Cell Line” means a CHO cell line provided to Sangamo in the
Genentech Deliverables or used by Genentech to perform its obligations under
this Agreement including, without limitation, under Section 3.5(a),
Section 3.5(b) or a Research Plan. References to “the” or “a” Genentech CHO Cell
Line (or other similar references) shall refer to each Genentech CHO Cell Line
(individually) or all Genentech CHO Cell Lines (collectively), as determined by
the context.

1.33 “Genentech CHO DNA Extract” means the extract of purified genomic DNA from
the Genentech CHO Cell Line.

1.34 “Genentech Deliverables” means those materials, information, reports and
other items that Genentech provides to Sangamo under this Agreement including,
without limitation, those identified under the heading “Genentech Deliverables”
in the various Research Stages of the Research Plan.

1.35 “Genentech License” is defined in Section 5.1(a).

1.36 “Genentech Materials” means tangible materials included in the Genentech
Deliverables including, without limitation, the Genentech CHO Cell Line and the
Genentech CHO DNA Extract. Genentech Materials also include tangible biological
materials derived physically from Genentech Materials including, without
limitation, ZFN Modified Cell Lines derived from the Genentech CHO Cell Line or
from another Genentech proprietary cell line.

 

- 5 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.37 “Genentech Request Notice” is defined in Section 2.1(b).

1.38 “Genentech Response Notice” is defined in Section 2.1(c).

1.39 “Identified Patents” means those patents and patent applications identified
on Exhibit C (including those owned and those in-licensed by Sangamo).

1.40 “Improved ZFN Reagent” means a ZFN Reagent that incorporates or is made
using an Improvement.

1.41 “Improvement” means any improvement made by (including on behalf of)
Sangamo or [***] during the term of the Agreement (whether or not such
improvement is patentable) to ZFNs and associated reagents (including, without
limitation, expression plasmids and Donor Sequences) and/or Sangamo Know-How
(including methodologies/protocols for creating ZFN Modified Cell Lines), where
such improvement would improve by [***] the (a) efficiency of creating ZFN
Modified Cell Lines; (b) time taken to create ZFN Modified Cell Lines; and/or
(c) activity of any ZFN Reagent. For purposes of this definition, “efficiency”
refers to: (i) transfer efficiency, in terms of percent of cells that uptake ZFN
Reagents by transfection or comparable procedure; or (ii) frequency of targeted
[***] in a Designated Gene within a population of cells, after delivery of ZFN
Reagent(s) to such population. For purposes of this definition, “time taken”
refers to the time taken from delivery of a ZFN Reagent(s) to a cell line to the
identification of a clone in which a Designated Gene has been Functionally
[***]. For purposes of this definition, “activity” refers to: (i) DNA binding
activity or strength of the DNA binding domain of a ZFN; (ii) DNA cleavage
activity of the nuclease domain of a ZFN Reagent; (iii) in vivo activity in
terms of percent of cells in which a Designated Gene has been Functionally
[***], after delivery of ZFN Reagent(s) to such cells; or (iv) frequency of
homologous recombination with Donor Sequences.

1.42 “Invention” is defined in Section 4.1.

1.43 “JHU Agreement” means the Third Party License between Sangamo and Johns
Hopkins University, dated June 29, 1995, as amended as of the Effective Date,
and prior to any amendments after the Effective Date.

1.44 “Joint Patents” is defined in Section 4.3(b).

1.45 “Know-How” means information or materials including, without limitation,
sequence information, data, assays, protocols, methods, processes, techniques,
models, designs, libraries and trade secrets.

1.46 “Liaison” is defined in Section 2.2. References in the Agreement to the
Liaison(s) shall refer to the Liaison(s) for the applicable Requested
Gene/Designated Gene, as determined by the context.

1.47 “Licensed Product” means a product that contains a protein expressed by a
Modified Cell Line.

 

- 6 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.48 “Marketing Approval” means all approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport and sale of a product in a regulatory jurisdiction.
For countries where governmental approval is required for pricing or
reimbursement for such product to be reimbursed by national health insurance,
“Marketing Approval” shall not be deemed to occur until such pricing or
reimbursement approval is obtained.

1.49 “Maximum Number of Genes” is defined in Section 2.1(a).

1.50 “Milestone Event” means a milestone event identified in the table in
Section 3.6(b).

1.51 “Milestone Payment” means a milestone payment identified in the table in
Section 3.6(b), subject to the other provisions in Section 3.6.

1.52 “MIT Agreement” means the Third Party License between Sangamo and the
Massachusetts Institute of Technology, dated May 9, 1996, as amended as of the
Effective Date, and prior to any amendments after the Effective Date.

1.53 “Modified Cell Line” means a ZFN Modified Cell Line or an Other Modified
Cell Line.

1.54 “Modified Genentech CHO Cell Line” means a ZFN Modified Cell Line derived
from the Genentech CHO Cell Line.

1.55 “Notice of Completed Research Plan” is defined in Section 3.4(a).

1.56 “Other Modified Cell Line” means a cell line that contains one or more
targeted [***] in the genomic DNA (when compared with the parental cell line
from which it was derived) of at least one (1) Designated Gene, where no [***]
in the genomic DNA of such cell line are the result of using ZFN Reagents.

1.57 “Patents” means all United States and foreign patents and patent
applications and any patents issuing therefrom, and any reissues, extensions,
registrations, continuations, divisions, continuations-in-part, reexaminations,
substitutions or renewals thereof, and supplementary protection certificates
based thereon.

1.58 “Phase I Clinical Trial” means a human clinical trial, the principal
purpose of which is preliminary determination of safety in healthy individuals
or patients as described in 21 C.F.R. §312.21, or a similar clinical study in a
country other than the United States.

1.59 “Phase III Clinical Trial” means a human clinical trial that is
prospectively designed to demonstrate statistically whether a product is safe
and effective for use in humans in a manner sufficient to obtain regulatory
approval to market such product in patients having the disease or condition
being studied as described in 21 C.F.R. §312.21, or a similar clinical study in
a country other than the United States.

 

- 7 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.60 “Requested Gene” is defined in Section 2.1(b).

1.61 “Requested Gene Sequence” means the partial or full cDNA coding sequence
from a CHO cell line for a given Requested Gene.

1.62 “Request for Existing ZFN Reagents” is defined in Section 2.1(c)(i).

1.63 “Required Information” means all of the information specified under the
heading “Required Information” or in “Notes” identifying “Required Information,”
in each case, in the Research Plan Template.

1.64 “Research” means the research activities set forth in the Research Plan.

1.65 “Research Milestone Payment” means a research milestone payment under
Section 3.4(a) or Section 3.4(b).

1.66 “Research Period” means the period(s) during which research activities
under any Research Plan are ongoing.

1.67 “Research Plan” means a Draft Research Plan that is executed by both
Parties, as provided under Section 2.1(d), and which shall thereafter be
automatically incorporated in this Agreement by reference. The specific Research
Plan for a given Designated Gene shall be determined in accordance with
Section 2.1(d). References to “the” or “a” Research Plan (or other similar
references) shall refer to each Research Plan (individually) or all Research
Plans (collectively), as determined by the context.

1.68 “Research Plan Template” means the template for a research plan, as
outlined in Exhibit A.

1.69 “Research Results” means all (a) data (including, without limitation, the
underlying data, summarized data and reports); and (b) Know-How related
specifically to the Genentech Materials, in each case, generated in the course
of and/or drawn from the Research by either Party.

1.70 “Research Stage” means a particular stage of the Research, as identified in
the Research Plan.

1.71 “Sangamo Deliverables” means those materials, information, reports and
other items that Sangamo provides to Genentech under this Agreement including,
without limitation, those identified under the heading of “Sangamo Deliverables”
in the various Research Stages of the Research Plan.

1.72 “Sangamo IP Rights” means Sangamo’s intellectual property rights in the
Sangamo Know-How and the Sangamo Patents.

 

- 8 -



--------------------------------------------------------------------------------

1.73 “Sangamo Know-How” means Know-How that is Controlled by Sangamo, existing
as of the Effective Date or thereafter, to the extent necessary or reasonably
useful to make or use (including for validation purposes) ZFN Reagents and/or
ZFN Modified Cell Lines.

1.74 “Sangamo Patents” means Patents that are Controlled by Sangamo, existing as
of the Effective Date or thereafter, having one or more claims that encompass
(a) ZFN Reagents and/or ZFN Modified Cell Lines; and/or (b) the making and/or
use of ZFN Reagents and/or ZFN Modified Cell Lines. Sangamo Patents include,
without limitation, the Identified Patents.

1.75 “Sangamo Response Notice” is defined in Section 2.1(b).

1.76 “Scripps Agreement” means the Third Party License between Sangamo and the
Scripps Research Institute, dated March 14, 2000, prior to any amendments after
the Effective Date.

1.77 “Selection Period” means the [***] year period commencing on the Effective
Date.

1.78 “Select Sangamo Licensors” means the Massachusetts Institute of Technology
and its trustees, directors, officers, employees and affiliates; Johns Hopkins
University and its trustees, officers, employees, students and affiliates; and
Sigma and its directors, officers and employees.

1.79 “Sigma” means Sigma-Aldrich Co.

1.80 “Sigma Agreement” means, collectively, (a) the Research and License
Agreement between Sangamo and Sigma, dated July 10, 2007, as amended as of the
Effective Date, and prior to any amendments after the Effective Date and (b) the
letter agreement between Sangamo and Sigma regarding “License
Agreement—Genentech Custom Project,” dated February 25, 2008.

1.81 “Sublicense Agreement” is defined in Section 5.1(c).

1.82 “Substituted Designated Gene” is defined in Section 8.3.

1.83 “Success Milestone Payment” is defined in Section 3.5(c).

1.84 “Success Notice 1” is defined in Section 3.5(a).

1.85 “Success Notice 2” is defined in Section 3.5(b).

1.86 “Technology Access Fee” is defined in Section 3.3.

1.87 “Third Party” means any entity other than Sangamo or Genentech.

1.88 “Third Party License” is defined in Section 5.4(a).

 

- 9 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.89 “Up-Front Fee” is defined in Section 3.2.

1.90 “Utah Agreement” means the Third Party License between Sangamo and the
University of Utah Research Foundation, dated September 8, 2004, as amended as
of the Effective Date, and prior to any amendments after the Effective Date.

1.91 “Valid Claim” means a claim of an issued and unexpired patent that (a) is
within the Sangamo Patents, excluding any patents that are jointly owned by the
Parties; and (b) has not been found to be unpatentable, invalid or unenforceable
by a decision of a court or other authority in the country of the patent, from
which decision no appeal is taken or can be taken.

1.92 “ZFN” means a (a) zinc-finger nuclease protein or (b) nucleic acid coding
sequence that encodes such a nuclease.

1.93 “ZFN Modified Cell Line” means a cell line that contains one or more
targeted [***] in the genomic DNA (when compared with the parental cell line
from which it was derived) of at least one (1) Designated Gene, where at least
one (1) of such [***] in such Designated Genes is the result of using ZFN
Reagents.

1.94 “ZFN Reagent” means, with respect to a given Designated Gene, (a) a ZFN
that specifically targets such Designated Gene; and/or (b) any Donor Sequence
for such Designated Gene, in each case, where such ZFN and/or Donor Sequence is
one that is provided (at any point in time) by Sangamo to Genentech under this
Agreement. ZFN Reagents also include Improved ZFN Reagents and copies of ZFN
Reagents, whether made by Sangamo, Genentech or a Third Party.

Article 2. Selection of Designated Genes and Research Program

2.1 Selection of Designated Genes.

(a) Maximum Number of Genes. At any given time, the sum of (i) the number of
Requested Genes that are the subject of a pending Genentech Request Notice and
(ii) the number of Designated Genes within the scope of the Genentech License
(i.e., not counting any Designated Genes that were excluded from the scope of
the Genentech License under Section 8.3) shall not exceed [***] genes (“Maximum
Number of Genes”).

(b) Requests for Designated Genes. During the Selection Period, Genentech may
send a written notice to the attention of Sangamo’s Vice President of Business
Development requesting that a particular gene (“Requested Gene”) be included as
a Designated Gene under this Agreement (“Genentech Request Notice”). Each
Genentech Request Notice shall include: (1) the name of the Requested Gene and,
optionally, the Requested Gene Sequence or the partial or full cDNA coding
sequence of a vertebrate homologue of such Requested Gene; (2) a description of
the specific Functional [***] desired (e.g., a [***] of the protein encoded by
such Requested Gene); and (3) the name and contact information for the Genentech
Liaison for such Requested Gene. Within [***] business days of Sangamo’s receipt
of a Genentech Request Notice for a given Requested Gene, Sangamo shall send a
notice to the Genentech Liaison,

 

- 10 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

which shall include: (1) the name and contact information for the Sangamo
Liaison for such Requested Gene (unless Sangamo is precluded from including such
Requested Gene as a Designated Gene) and (2) an indication of one of the
following responses with respect to such Requested Gene (“Sangamo Response
Notice”):

(i) Sangamo has an agreement with a Third Party that precludes Sangamo from
including such Requested Gene as a Designated Gene;

(ii) Sangamo has existing ZFN reagents (i.e., ZFNs and, possibly, donor
sequences) for such Requested Gene that it has the right to provide to
Genentech, and Sangamo offers to provide such ZFN reagents to Genentech (such
ZFN reagents that Sangamo offers to provide, “Existing ZFN Reagents”), in which
case Sangamo shall provide, with the Sangamo Response Notice, the following
associated information for such Requested Gene: (A) the Existing [***] Evidence;
(B) the Requested Gene Sequence; and (C) a description of any required Existing
ZFN Reagents Know-How that Sangamo does not have the right to provide to
Genentech (“Excluded ZFN Reagents Know-How”); or

(iii) Sangamo offers to create ZFN Reagents for such Requested Gene, in which
case Sangamo shall provide, with the Sangamo Response Notice, a Draft Research
Plan for such Requested Gene, in accordance with Section 2.1(d).

(c) Sangamo Offers to Provide Existing ZFN Reagents. In the event the Sangamo
Response Notice for a given Requested Gene indicates the response under
Section 2.1(b)(ii), within thirty (30) days of Genentech’s receipt of such
Sangamo Response Notice and all of the associated information, Genentech shall
send a written notice to the Sangamo Liaison that indicates one of the following
responses with respect to such Requested Gene (“Genentech Response Notice”):

(i) Genentech requests that Sangamo provide the Existing ZFN Reagents for such
Requested Gene (“Request for Existing ZFN Reagents”);

(ii) Genentech requests that Sangamo provide a Draft Research Plan for such
Requested Gene (and the Genentech Response Notice shall include an explanation
of the desired scope of such Draft Research Plan including, without limitation,
whether Sangamo is to use the Existing ZFN Reagents to create one or more stable
Modified Genentech CHO Cell Lines or must create new ZFN reagents for such
Requested Gene), in which case Sangamo shall provide, within [***] business days
of Sangamo’s receipt of Genentech’s Response Notice, such Draft Research Plan,
in accordance with Section 2.1(d); or

(iii) Genentech does not want to pursue such Requested Gene as a Designated
Gene.

(d) Content, Finalization and Approval of a Draft Research Plan. In those cases
when Sangamo provides a Draft Research Plan for a Requested Gene (i.e., under
Section 2.1(b)(iii) and Section 2.1(c)(ii)), the provisions of this
Section 2.1(d) shall apply. It is understood that such Draft Research Plan will
be only preliminary in nature and therefore may not fully conform to the
Research Plan Template and may not include all Required Information even to the
extent ultimately applicable. Notwithstanding the foregoing, Sangamo shall use

 

- 11 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Commercially Diligent Efforts to ensure that such Draft Research Plan is as
complete and accurate as reasonably practicable under the circumstances. Such
Draft Research Plan will be finalized (if at all) in accordance with this
Section 2.1(d). After Genentech’s receipt of a Draft Research Plan, the Parties’
Liaisons shall promptly discuss and finalize such Draft Research Plan, ensuring
that it (i) conforms to the Research Plan Template; (ii) includes all Required
Information to the extent applicable for the activities to be performed
thereunder; and (iii) includes provisions related to Delegated Obligations (if
any) in accordance with Section 14.2(d). As a part of finalizing such Draft
Research Plan, if Genentech has not previously done so, it will provide the
Requested Gene Sequence for such Requested Gene (unless otherwise agreed by the
Parties). If Genentech and Sangamo each approves such Draft Research Plan (which
each may approve or not, at its sole discretion), the final version shall be
executed by authorized representatives of both Parties (“Approval of the
Research Plan”); after such execution, the provisions of Section 2.1(e)(ii)
shall apply and such Draft Research Plan shall be the Research Plan for such
Requested Gene/Designated Gene.

(e) Inclusion of Requested Genes as Designated Genes. A particular Requested
Gene shall be included as a Designated Gene in accordance with this
Section 2.1(e).

(i) Request for Existing ZFN Reagents. Upon Sangamo’s receipt of a Request for
Existing ZFN Reagents for a given Requested Gene, the provisions of this
Section 2.1(e)(i) shall apply. Such Requested Gene shall automatically be
included as a Designated Gene, and with respect to such Designated Gene (except
with respect to the [***] Gene) (A) its Designated Gene Sequence shall be the
Requested Gene Sequence provided with the related Sangamo Response Notice and
(B) its Functional [***] shall be the one specified in the related Genentech
Request Notice. Within [***] business days after Sangamo’s receipt of such
Request for Existing ZFN Reagents, Sangamo shall transfer to Genentech the
Existing ZFN Reagents (inserted into an Expression Plasmid) and the Existing ZFN
Reagents Know-How (other than any Excluded ZFN Reagents Know-How described in
the related Sangamo Response Notice) for such Designated Gene. Notwithstanding
the foregoing, Genentech acknowledges and agrees that delivery of given Existing
ZFN Reagents may require more than [***] business days if such Existing ZFN
Reagents must be subcloned into an Expression Plasmid or if other manipulations
of such Existing ZFN Reagents are necessary prior to delivery to Genentech;
provided, however, Sangamo agrees that in no event shall such delivery require
more than [***] days. If requested by Genentech, Sangamo shall also provide
sufficient training, at the FTE Rate, (at Sangamo’s research site in Richmond,
CA or at Genentech’s research site in South San Francisco, CA, as requested by
Genentech) to one or more Genentech researchers (at the same time) to facilitate
the successful generation of a Modified Genentech CHO Cell Line by Genentech in
which such Designated Gene is Functionally [***]. The Parties hereby agree that
(A) the [***] gene is deemed to be a Requested Gene; (B) Sangamo is deemed to
have received a Request for Existing ZFN Reagents for the [***] gene on the
Effective Date (and, therefore, the [***] gene is automatically included as a
Designated Gene as of the Effective Date); (C) its Designated Gene Sequence
shall be the gene sequence specified in Exhibit B; and (D) its Functional [***]
shall be the one specified in Exhibit B (the [***] gene, as defined in the
foregoing, shall be referred to as the “[***] Gene”).

 

- 12 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(ii) Approval of a Research Plan. Upon the Approval of the Research Plan for a
given Requested Gene, (A) such Requested Gene shall automatically be included as
a Designated Gene; (B) its Designated Gene Sequence shall be the one specified
in such Research Plan; and (C) its Functional [***] shall be the one specified
in such Research Plan.

2.2 Liaisons. Each Party shall designate an individual to act as the primary
contact for such Party for matters related to a given Requested Gene/Designated
Gene (referred to in this Agreement as such Party’s “Liaison” (for such
Requested Gene/Designated Gene), unless another contact is expressly provided
herein. The designation of a Liaison for a given Requested Gene shall be made by
Genentech and Sangamo in the applicable Genentech Request Notice and Sangamo
Response Notice, respectively. A particular individual may be (but need not be)
the Liaison for more than one Requested Gene/Designated Gene. Each Party may
change its Liaison for a given Requested Gene/Designated Gene at any time upon
written notice (including by email) to the other Party’s Liaison. Until the
completion of the activities in the Research Plan (if any), the Liaisons shall
schedule teleconferences or meetings at least every four (4) weeks or as
otherwise agreed. In addition, upon Genentech’s reasonable request, the Parties
shall discuss (by telephone or as otherwise agreed) the results of activities
under the Research Plan thus far obtained. Notwithstanding the addresses set
forth in the notice provisions in Article 13, any notices sent under
Section 2.4, Section 2.6 or the Research Plan shall be sent to the attention of
the notice recipient’s Liaison for the applicable Requested Gene/Designated
Gene.

2.3 Diligence; Decision Making; Research Plan. Each Party shall perform its
respective obligations under the Research Plan using Commercially Diligent
Efforts. Sangamo’s Liaison shall have final decision making authority with
respect to [***]; Genentech’s Liaison shall have final decision making authority
with respect to [***] No change in the Research Plan or funding shall be
permitted without the prior written agreement of the Parties. In the event of
any conflict or inconsistency between the main body of the Agreement and the
Research Plan, the terms and conditions of the main body shall prevail.
Notwithstanding the foregoing, the Parties may, in a particular Research Plan,
agree to modify the terms and conditions of the Agreement (solely with respect
to such Research Plan) by setting forth such modifications in such Research Plan
and expressly referencing the terms and conditions in the main body of the
Agreement being modified.

2.4 [***] Evidence. If [***] Evidence is generated under the Research Plan for a
given Designated Gene, Genentech shall review the [***] Evidence for such
Designated Gene in accordance with the Research Plan, and the provisions of this
Section 2.4 shall apply.

(a) Review and Notice. Within three (3) weeks after receipt of such [***]
Evidence (for purposes of this Section 2.4, the “Review Period”), Genentech
shall notify Sangamo as to whether or not Genentech Accepts such [***] Evidence.
If Genentech does not notify Sangamo as to whether or not it Accepts such [***]
Evidence by the end of such Review Period, Sangamo shall send a reminder notice
to Genentech that a response is due, and the initial Review Period shall be
automatically extended until the date that is one (1) week from the date
Sangamo’s reminder notice is received by Genentech. If Genentech does not notify
Sangamo as to whether or not it Accepts such [***] Evidence by the end of such
extended Review Period, Genentech shall be deemed to Accept such [***] Evidence.

 

- 13 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(b) Rejection of [***] Evidence. If Genentech notifies Sangamo under
Section 2.4(a) that Genentech does not Accept such [***] Evidence, Genentech’s
notice shall specifically identify the reason(s) for the rejection. If such
rejection is because Sangamo did not provide all of the required [***] Evidence,
and Sangamo does not dispute such rejection, Sangamo shall provide the missing
[***] Evidence and the initial Review Period (and review procedures under
Section 2.4(a)) shall begin again upon Genentech’s receipt of such additional
[***] Evidence. After Sangamo provides all of the required [***] Evidence
(including if so deemed under Section 2.4(c)), if Genentech still rejects such
[***] Evidence (i.e., such rejection is for another reason), Genentech shall, at
its sole discretion, within sixty (60) days of such rejection, either
(i) discuss with Sangamo changing the Research Plan (to continue the Research),
in accordance with Section 2.3; or (ii) terminate the Research Plan under
Section 8.3 or Section 8.4.

(c) Disputed Rejection of [***] Evidence. In the event that Sangamo disputes
Genentech’s rejection of given [***] Evidence (because Genentech claims Sangamo
did not provide all of the required [***] Evidence), the Parties shall attempt
to resolve such dispute through amicable discussions between the Parties’
respective Liaisons. In the event that the Liaisons are unable to resolve such
dispute within [***] weeks after Genentech’s notice of rejection, [***]

2.5 Non-Exclusive Relationship.

(a) ZFN Reagents and ZFN Modified Cell Lines. Excluding Modified Genentech CHO
Cell Lines, and subject to this Section 2.5 and other provisions of this
Agreement, Sangamo retains the right to (i) make and use ZFN Reagents and ZFN
Modified Cell Lines for itself and others; (ii) sell or otherwise transfer ZFN
Reagents and ZFN Modified Cell Lines to Third Parties; and (iii) grant licenses
to Third Parties with respect to ZFN Reagents and ZFN Modified Cell Lines.

(b) Limitations on Providing ZFN Reagents to Third Parties. The provisions of
this Section 2.5(b) shall apply to any ZFN Reagents created under the Research
Plan (i.e., ZFN Reagents other than Improved ZFN Reagents and Existing ZFN
Reagents). Sangamo shall not market or otherwise approach any Third Party
regarding the existence of such ZFN Reagents. In the event that Sangamo, without
breaching the preceding obligation, does provide such ZFN Reagents to a Third
Party, Sangamo shall not provide such ZFN Reagents for a given Designated Gene
to such Third Party [***]. In the event that Genentech terminates the Genentech
License under Section 8.3 with respect to a given Designated Gene, this
Section 2.5(b) shall place no restriction on Sangamo’s or Sigma’s ability to
provide ZFN Reagents (including ZFN Reagents created under the Research Plan)
for such Designated Gene to Third Parties. Sangamo shall ensure that Sigma is
contractually obligated to comply with the provisions of this Section 2.5(b) as
if Sigma were Sangamo.

 

- 14 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

2.6 Improvements.

(a) Notices; Payments to Third Parties. During the Selection Period and the
Research Period (if it continues after the Selection Period), Sangamo shall
notify Genentech of any Improvements at least on a [***] basis; otherwise, such
notice shall be at least on a [***] basis. Such notice for a given Improvement
shall (i) identify the [***] and (ii) include, if applicable, the same notice
that Sangamo would provide under Section 2.6(d). Thereafter, Genentech may
request that Sangamo provide Improvements to Genentech by notifying Sangamo of
the particular Improvement(s) being requested. [***] Nothing in this Section 2.6
shall be interpreted as obligating Sangamo to take any action that would
constitute a breach of any agreement with any Third Party.

(b) Provision of Improvements. If Sangamo makes an Improvement to a ZFN Reagent
for a Designated Gene, Sangamo shall provide the applicable Improved ZFN Reagent
(inserted into an [***]) to Genentech. If Sangamo makes an Improvement that is
not to a ZFN Reagent for a Designated Gene, [***] If Sangamo makes an
Improvement to methodologies/protocols for using ZFN Reagents, Sangamo shall
provide such methodologies/protocols to Genentech. Sangamo shall also provide to
Genentech any and all Sangamo Know-How that is necessary to enable Genentech to
use Improved ZFN Reagents to create ZFN Modified Cell Lines. Other than the
[***] agreed to by Genentech under Section 2.6(a), any Improved ZFN Reagents,
materials or Sangamo Know-How provided to Genentech under this Section 2.6(b)
shall be [***] to Genentech and shall be provided promptly after Genentech’s
request for a particular Improvement under Section 2.6(a).

(c) Training. If requested by Genentech, for each Improvement, Sangamo shall
provide to Genentech researcher(s) (at Sangamo’s research site in Richmond, CA)
up to [***] of training in the making and use of Improved ZFN Reagents at the
FTE Rate.

(d) Notice of Third Party IP. Sangamo shall promptly notify Genentech if Sangamo
learns of any Third Party intellectual property that, in Sangamo’s reasonable
opinion, could potentially be infringed by the making or use of an Improvement
or an Improved ZFN Reagent provided to Genentech under Section 2.6(b).

(e) Improvements Made by Sigma. [***]

2.7 FTEs; Costs. Except as otherwise expressly provided herein, or agreed to by
the Parties in writing, each Party shall be responsible for any and all costs it
incurs in performing its obligations under the Research Plan, or otherwise under
this Agreement, including, without limitation, the costs of work performed by
contractors on behalf of a Party (e.g., a Third Party contractor performing
activities on behalf of Sangamo under the Research Plan).

Article 3. Fees and Milestone Payments

3.1 Payments Generally. Each payment due under this Article 3 (including,
without limitation, Milestone Payments) shall be paid to Sangamo within [***]
days of receipt of an invoice from Sangamo to be sent to Genentech following the
achievement of the event triggering

 

- 15 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

such payment. All invoices shall identify the event triggering the payment being
invoiced and, unless otherwise requested by Genentech in writing, shall be sent
to Genentech at the address in the preamble of this Agreement, to the attention
of Group Controller, [***] All payments due under this Agreement shall be paid
in U.S. dollars in immediately available funds by wire transfer to an account to
be identified by the payee and shall be non-refundable and non-creditable
against any other payment due Sangamo under this Agreement.

3.2 Up-Front Fees. Except as provided in Section 8.3 with respect to a
Substituted Designated Gene, Genentech shall pay to Sangamo an up-front fee of
[***] (“Up-Front Fee”) for each Designated Gene [***]

3.3 Technology Access Fees. The provisions of this Section 3.3 shall apply for
each Designated Gene included within the scope of the Genentech License.
Beginning on the anniversary of the Effective Date that is at least [***] months
after the inclusion of such Designated Gene under Section 2.1(e), and on each
anniversary of the Effective Date thereafter, Genentech shall pay to Sangamo an
annual technology access fee of [***] (“Technology Access Fee”) for such
Designated Gene; provided, however, the Technology Access Fee for such
Designated Gene shall no longer be due after [***]. For clarity, Genentech shall
not have any obligation to pay a Technology Access Fee for any Designated Gene
for which the Genentech License was terminated under Section 8.3.

3.4 Research Milestone Payments.

(a) Completed Research Plans. For each Research Plan, if Genentech (i) Accepts
the [***] Evidence for the Designated Gene(s) in such Research Plan (provided
that this clause (i) only applies to the extent that Sangamo has an obligation
to generate [***] Evidence under such Research Plan for a given Designated Gene)
and (ii) receives all Sangamo Deliverables identified in such Research Plan,
Genentech shall notify Sangamo (within [***] days of the achievement of all of
such events) (“Notice of Completed Research Plan”) and pay to Sangamo a Research
Milestone Payment equal to [***]. Notwithstanding the payment provisions of
Section 3.1, if the ZFN Reagents received by Genentech under such Research Plan
are defective, such payment shall not be due until [***] days after Genentech’s
receipt of replacement ZFN Reagents that are not defective.

(b) Terminated Research Plans. In the event that Genentech terminates the
Research Plan under Section 8.3 or Section 8.4, Genentech shall pay to Sangamo a
Research Milestone Payment equal to [***].

(c) Budget Limitations. In no event shall Genentech be obligated to make any
payment under this Section 3.4 for FTEs that exceed the budgeted number of FTEs
in the Research Plan for a given Designated Gene.

(d) Documentation and Audits. Sangamo shall keep full, true and accurate books
of account containing all particulars that may be necessary for the purpose of
tracking the actual number of FTEs that performed activities funded by Genentech
under this Agreement (including, without limitation, the employee names and
number of hours worked and which Designated Gene is the subject of particular
activities), and such books of account shall be made available to Genentech,
upon request.

 

- 16 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

3.5 Success Milestone Payment.

(a) Genentech’s Obligations if Request for Existing ZFN Reagents or Terminated
Research Plan. The provisions of this Section 3.5(a) shall apply in each of the
following events: (i) Sangamo receives a Request for Existing ZFN Reagents for a
given Designated Gene under Section 2.1(c)(i); or (ii) Genentech terminates the
Research Plan for a given Designated Gene under Section 8.4 and, under the
provisions of Section 8.4, the provisions of this Section 3.5(a) apply. After
Sangamo transfers to Genentech (under Section 2.1(e)(i) or Section 8.4, as
applicable) the ZFN Reagents and Sangamo Know-How, and provides any requested
training described in Section 2.1(e)(i), using Commercially Diligent Efforts,
Genentech shall [***]. Genentech shall notify Sangamo within [***] days of
successfully achieving the foregoing results (“Success Notice 1”).

(b) Genentech’s Obligations if Completed Research Plan. After Genentech sends a
Notice of Completed Research Plan for a given Designated Gene under
Section 3.4(a), using Commercially Diligent Efforts, Genentech shall attempt to
either [***]. Genentech shall notify Sangamo within [***] days of successfully
achieving the applicable foregoing results (“Success Notice 2”).

(c) Payments. For each Designated Gene, Genentech shall pay to Sangamo a success
milestone payment of [***] (“Success Milestone Payment”) in either (but not
both) of the following events: (i) Sangamo receives a Success Notice 1 for such
Designated Gene; or (ii) Sangamo receives a Success Notice 2 for such Designated
Gene. If Genentech, despite using Commercially Diligent Efforts, is not
successful in achieving the results required for a Success Notice 1 or Success
Notice 2 for a given Designated Gene, no Success Milestone Payment shall be due
for such Designated Gene.

3.6 Development and Commercial Milestone Payments.

(a) Payments Generally. Upon the first achievement of each Milestone Event with
respect to a given Licensed Product by or on behalf of Genentech (or a
Collaboration Partner), Genentech shall notify Sangamo (within [***] days of
when Genentech becomes aware of the achievement of such event) and pay (or cause
to be paid) to Sangamo the corresponding Milestone Payment, subject to the other
provisions of this Section 3.6. For purposes of this Agreement, a given Licensed
Product shall be treated as different from another Licensed Product if the
marketing of each of such Licensed Products in the United States would require
separate BLA submissions. Notwithstanding the foregoing, if Genentech pays [***]

 

- 17 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(b) Milestone Events and Milestone Payments.

 

Milestone Event

   Milestone Payment

(#1) [***]

   [***]

(#2) [***]

   [***]

(#3) [***]

   [***]

(#4) [***]

   [***]

(#5) [***]

   [***]

(#6) [***]

   [***]

In the event [***] proteins contained in a given Licensed Product were expressed
by a Modified Cell Line that contains [***] targeted [***] in the genomic DNA of
[***] Designated Gene, the Milestone Payments due for such Licensed Product
shall be [***] of the amounts set forth in the above table.

(c) Term of Milestone Payment Obligation. Genentech’s obligation to make
Milestone Payments for a given Licensed Product under this Section 3.6 shall be
in accordance with the following:

(i) [***] or

(ii) [***]

(d) Retroactive Payments. [***]

(e) Single Milestone Payment Under this Agreement. In no event shall a
particular Milestone Payment under this Agreement be due to Sangamo more than
once with respect to a given Licensed Product, even if such Licensed Product
contains more than one (1) protein expressed by a Modified Cell Line or is
Covered by more than one Valid Claim.

(f) Multiple Milestone Payments Under this Agreement and First Agreement. In the
event that a given Licensed Product under this Agreement [***]

3.7 Taxes. Each Party shall comply with applicable laws and regulations
regarding filing and reporting for income tax purposes. Neither Party shall
treat their relationship under this Agreement as a pass through entity for tax
purposes. All payments made under this Agreement shall be free and clear of any
and all taxes, duties, levies, fees or other charges, except for withholding
taxes. Each Party shall be entitled to deduct from its payments to the other
Party under this Agreement the amount of any withholding taxes required to be
withheld, to the extent paid to the appropriate governmental authority on behalf
of the other Party (and not refunded or reimbursed). Each Party shall deliver to
the other Party, upon request, proof of payment of all such withholding taxes.
Each Party shall provide reasonable assistance to the other Party in seeking any
benefits available to such Party with respect to government tax withholdings by
any relevant law, regulation or double tax treaty.

 

- 18 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

3.8 Third Party Beneficiary. Sangamo and Genentech agree that Sigma is an
express third party beneficiary of (with the right to enforce) the provisions of
Sections 3.2, 3.3, 3.4 and 3.5.

Article 4. Intellectual Property

4.1 Disclosure of Inventions. “Invention” means any invention or discovery
(including any Know-How), whether or not patentable, that is discovered,
conceived or reduced to practice in the course of performing activities under
the Research Plan. Sangamo shall promptly disclose to Genentech Inventions that
are discovered, conceived or reduced to practice by or on behalf of Sangamo
(whether solely or jointly with another party).

4.2 Ownership of Inventions; Cooperation. Except as otherwise expressly provided
in this Agreement, ownership of Inventions will follow inventorship, as
determined by the respective patent counsel of the Parties in accordance with
United States patent law. Each Party shall reasonably cooperate with and assist
the other Party, at such other Party’s request, in connection with the filing
and prosecution of patent applications for Inventions owned by such other Party
including, without limitation, by making scientists and scientific records
reasonably available to such other Party. The Parties agree to reasonably
cooperate with each other to effectuate the ownership of patent applications and
patents as set forth in this Agreement including, but not limited to, by
executing and recording documents.

4.3 Obtaining Patents for Certain Subject Matter.

(a) Discussion; Certain Subject Matter by Sangamo. No later than [***] months
after (i) Sangamo receives a Request for Existing ZFN Reagents, (ii) Genentech
Accepts the [***] Evidence or (iii) Genentech receives ZFN Reagents under
Section 8.4, as applicable, Sangamo and Genentech shall discuss [***] to obtain
patent protection covering (A) the ZFN Reagents (other than Improved ZFN
Reagents); (B) the use of such ZFN Reagents in CHO cell lines to create ZFN
Modified Cell Lines; and (C) ZFN Modified Cell Lines, in each case, with respect
to each Designated Gene, as applicable (for purposes of this Section 4.3 the
foregoing subject matter, collectively, the “Subject Matter”). If Sangamo
decides to attempt [***] Notwithstanding the foregoing, Genentech shall [***]

(b) Certain Subject Matter by Genentech. If Sangamo decides not to attempt to
obtain patent protection covering the Subject Matter, the provisions of this
Section 4.3(b) shall apply (except as otherwise provided in Section 4.4(a)).
Except to the extent the Subject Matter pertains to Existing ZFN Reagents,
Genentech may, at its sole discretion and expense, file and prosecute patent
applications covering such Subject Matter, using outside counsel agreed to by
the Parties and managed by Genentech. In the event Genentech decides to do so,
Genentech shall (i) instruct such outside counsel to provide to Sangamo copies
of (A) documents intended for submission to a patent office, in sufficient time
for Sangamo to review and comment thereon and (B) documents filed with or
received from a patent office, in a timely manner; and (ii) consult with Sangamo
regarding such patent application(s) and consider any comments from Sangamo,
taking into account Sangamo’s business and intellectual property objectives
regarding ZFNs. Genentech shall have final decision making authority with
respect to

 

- 19 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

matters under this Section 4.3(b) including, without limitation, prosecution
strategy and the possibility of filing patent application(s) for publication and
then abandoning such patent application(s). Notwithstanding anything to the
contrary (including, without limitation, Section 4.2), the Parties shall jointly
own any patent applications filed pursuant to this Section 4.3(b) and any
patents issued therefrom (collectively, “Joint Patents”).

4.4 Genentech Owned Inventions. Notwithstanding anything to the contrary
(including, without limitation, Section 4.2 or Section 4.3), the provisions of
this Section 4.4 shall apply.

(a) Specific Claims. Genentech may, at its sole discretion and expense, file and
prosecute a patent application that specifically claims [***]. In the event
Genentech decides to do so, Genentech shall consult with Sangamo regarding such
patent application and consider any comments from Sangamo, taking into account
Sangamo’s business and intellectual property objectives regarding ZFNs.
Notwithstanding anything to the contrary (including, without limitation,
Section 4.2), Genentech shall solely own any patent applications filed pursuant
to this Section 4.4(a) and any patents issued therefrom.

(b) Genentech CHO Cell Line. If Sangamo files any patent application that claims
an invention that is specifically related to the Genentech CHO Cell Line
provided to Sangamo in the Genentech Deliverables or the Genentech CHO DNA
Extract provided to Sangamo in the Genentech Deliverables (including sequence
information derived therefrom), and such invention is not generally applicable
to CHO cells or CHO DNA, Sangamo shall (i) cancel any claims to such invention
in such patent application; (ii) file such claims in a subsequent divisional or
continuation application; (iii) assign such subsequent application to Genentech;
and (iv) transfer control of prosecution of such subsequent application to
Genentech. If the Parties disagree, Genentech shall bear the burden of
demonstrating that such invention is specifically related to the Genentech CHO
Cell Line provided to Sangamo in the Genentech Deliverables or the Genentech CHO
DNA Extract provided to Sangamo in the Genentech Deliverables and is not
generally applicable to CHO cells or CHO DNA.

(c) Genentech Improvements. Genentech may, at its sole discretion and expense,
file and prosecute patent applications covering inventions that are either
(i) improvements to Modified Cell Lines (other than Improvements) that are (as
between the Parties) solely invented by Genentech or (ii) Modified Cell Lines
incorporating such improvements. Provided that such inventions are the only
inventions covered thereby, Genentech shall solely own any patent applications
filed pursuant to this Section 4.4(c) and any patents issued therefrom.
Genentech’s rights to such improvements and to Modified Cell Lines incorporating
such improvements shall be subject to any underlying rights Sangamo may have in
Modified Cell Lines that do not incorporate such improvements.

4.5 Enforcement of Sangamo Patents. If either Party learns of any alleged
infringement of any Sangamo Patents by a Third Party’s making of Licensed
Products for commercial purposes, that Party shall promptly notify the other
Party of such alleged infringement. Except as otherwise expressly provided in
the Agreement, Sangamo shall retain the sole right, at its sole discretion, to
enforce the Sangamo Patents against such alleged Third

 

- 20 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Party infringers. However, if Sangamo fails to abate any such alleged
infringement of the Sangamo Patents involving modification of the genomic DNA of
any of the Designated Genes in a manufacturing cell line within [***] after
receipt of notice (by either Party) under this Section 4.5, Genentech shall be
entitled to reduce the Milestone Payments by [***] of the payments that would
otherwise be due until such time as Sangamo abates such infringement or until a
final determination regarding such alleged infringement has been reached (i.e.,
a final non-appealable court action or settlement).

4.6 Enforcement of Joint Patents. If either Party learns of any alleged
infringement of any Joint Patents by a Third Party, such Party shall promptly
notify the other Party of such alleged infringement. Genentech shall have the
first right, but not the obligation, to enforce the Joint Patents against such
alleged Third Party infringers, in its own name and, unless otherwise agreed in
writing by the Parties, at its sole expense. In the event that Genentech does
not either bring suit against such alleged Third Party infringer(s) or abate any
such alleged infringement of the Joint Patents within [***] days after receipt
of notice (by either Party) under this Section 4.6, Sangamo shall have the
right, but not the obligation, to enforce the Joint Patents against such alleged
Third Party infringers, in its own name and, unless otherwise agreed in writing
by the Parties, at its sole expense. For any action or proceeding brought by a
Party under this Section 4.6 (for purposes of this Section 4.6, the “Initiating
Party”), regardless of which Party brings such action or proceeding, the other
Party (for purposes of this Section 4.6, the “Non-Initiating Party”) hereby
agrees to cooperate reasonably in any such effort, all at the Initiating Party’s
expense, and the Parties shall reasonably cooperate to address new facts or
circumstances that come to light during the course of any such action or
proceeding that may affect the need for one Party or the other to participate in
such action. The Non-Initiating Party agrees to be joined as a party plaintiff,
at the Initiating Party’s expense, in any such action if needed for the
Initiating Party to bring or continue an infringement action hereunder. The
Non-Initiating Party shall, at its own expense and with its own counsel, have
the right to advise and provide comments with respect to any action brought by
the Initiating Party under this Section 4.6. Neither Party may settle any action
or proceeding brought under this Section 4.6 in a manner that, or take any other
action in the course thereof that, to the knowledge of the Party taking the
action, materially adversely affects the other Party’s interest in the Joint
Patents, without first discussing the matter with such other Party; provided,
however, in no event shall the Party taking the action admit to the invalidity
or unenforceability of any Joint Patent or agree to a settlement that results in
the invalidity, cancellation, revocation or unenforceability of any Joint
Patent, without the written consent of such other Party, such consent not to be
unreasonably withheld. Except as otherwise agreed to by the Parties as part of a
cost-sharing arrangement, any recovery realized as a result of any litigation
under this Section 4.6, after reimbursement of any litigation expenses incurred
by the Parties, shall be retained by the Initiating Party.

 

- 21 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Article 5. Licenses

5.1 License to Genentech.

(a) Genentech License. Sangamo hereby grants to Genentech a non-exclusive,
worldwide, sublicensable (in accordance with Section 5.1(b)) license, under the
Sangamo IP Rights, (i) to make, use and import ZFN Reagents (and any associated
expression plasmids provided by Sangamo to Genentech under this Agreement)
solely for the purpose of altering the genomic DNA of any of the Designated
Genes in a cell line to create ZFN Modified Cell Lines; (ii) to alter the
genomic DNA of any of the Designated Genes in a cell line to create Modified
Cell Lines; and (iii) to make, use and import Modified Cell Lines created under
clauses (i) and (ii) solely for the purpose of making Licensed Products. The
foregoing license is referred to in this Agreement as the “Genentech License.”
Notwithstanding anything to the contrary in this Agreement, the Genentech
License does not include a license to alter any genomic DNA other than the
genomic DNA of a Designated Gene. The Genentech License is subject to the
provisions of Section 5.4(a).

(b) Right to Grant Sublicenses. Subject to Section 5.1(d), Genentech has the
right to grant sublicenses under the Genentech License to a Third Party(ies) if
(i) such sublicense is related to particular Licensed Product(s) that were the
subject of Genentech’s research and/or development or were in-licensed by
Genentech (and not related to Licensed Products in general); and (ii) Genentech
has previously granted or concurrently grants (i.e., together with the grant of
such sublicense) to such Third Party a license, under intellectual property
rights other than the Genentech License, related to such particular Licensed
Product(s) or to product(s) that contain the same protein(s) as such particular
Licensed Product(s). Subject to Section 5.1(d), any such sublicense may be
further sublicensed by a sublicensee to multiple tiers of sublicensees, subject
to the same requirement regarding a previously or concurrently granted license
by such sublicensee. In addition, Genentech has the right to grant sublicenses
under the Genentech License to a Third Party(ies) if Genentech receives the
prior written consent of Sangamo, which shall not be unreasonably withheld. For
purposes of clause (ii) in the first sentence of this Section 5.1(b), the
assignment of given intellectual property rights to a Third Party shall be
deemed to be the grant of a license under such intellectual property rights.

(c) Requirements for Sublicense Agreements. Each agreement granting a sublicense
under the Genentech License (each such agreement, a “Sublicense Agreement”)
shall require that the relevant sublicensee agrees in writing that the
sublicense granted in such Sublicense Agreement is subject to those terms and
conditions of the Third Party Licenses that are set forth in Exhibit E mutatis
mutandis (e.g., as if applicable references to Genentech, “this Agreement” and
the “Genentech License” were, respectively, references to such sublicensee, such
Sublicense Agreement and such sublicense) with respect to each Third Party
License sublicensed thereunder. Genentech shall provide to Sangamo copies of any
Sublicense Agreements (which shall be deemed to be the Confidential Information
of Genentech, whether or not so marked) promptly after execution thereof;
provided, however, Genentech may redact such copies to delete any provisions
that are not relevant to this Agreement or a Third Party License. Sangamo may
disclose such copies of Sublicense Agreements (or summaries of their terms) to
the applicable Third Party licensor, in accordance with Section 6.4.

(d) Caltech and Scripps IP. Sangamo hereby notifies Genentech that, pursuant to
Section 2.3 of the Caltech Agreement and Section 2.7 of the Scripps Agreement,
Genentech does not have the right to grant sublicenses under the intellectual
property licensed to Sangamo pursuant to the Caltech Agreement and the Scripps
Agreement, respectively. Upon Genentech’s written request, Sangamo shall
promptly grant (not subject to any additional terms

 

- 22 -



--------------------------------------------------------------------------------

and conditions including, without limitation, any additional payments or other
consideration) a non-exclusive license, under the intellectual property licensed
to Sangamo pursuant the Caltech Agreement and/or the Scripps Agreement, to any
Third Party to which Genentech is permitted under Section 5.1(b) of this
Agreement to grant a sublicense. The scope of such license shall satisfy the
requirement set forth in Section 5.1(b)(i) and shall in no event be greater than
the scope of the Genentech License. Further, any such license granted by Sangamo
to a given Third Party shall be effective as of the effective date of the
sublicense under the Genentech License granted by Genentech to such Third Party
in the applicable Sublicense Agreement and shall continue during the term of
such sublicense.

(e) Exercise of License Rights by a Third Party. Third Parties may exercise the
“make” and/or “use” license rights granted to Genentech (or a sublicensee) under
the Genentech License on Genentech’s (or such sublicensee’s) behalf without the
grant of a sublicense of such rights.

(f) Materials. Genentech shall not modify the ZFN Reagents in any way or create
any derivatives or sequence variants thereof (other than for the purpose of
creating Improved ZFN Reagents); provided, however, Genentech may transfer the
ZFNs from ZFN Reagents into different expression plasmids. As between Genentech
and Sangamo, Genentech shall own any ZFN Reagents and ZFN Modified Cell Lines
made by Genentech, a sublicensee under the Genentech License or a Third Party on
behalf of Genentech or such sublicensee; provided, however, such ownership is
with respect to the tangible materials and does not imply ownership of
intellectual property pertaining to or embodied in such tangible materials,
which shall be in accordance with the other provisions of this Agreement.

(g) Fully Paid. Upon the expiration of Genentech’s obligation to make Milestone
Payments for a given Licensed Product, the Genentech License (including any
sublicenses granted thereunder) with respect to such Licensed Product shall be
fully-paid and irrevocable.

(h) No Non-Permitted Use. Genentech hereby covenants that it shall not
willfully, nor shall it expressly cause or permit any Third Party, to make, use,
import, modify or reverse engineer ZFN Reagents and any associated expression
plasmids for any purpose other than creating ZFN Modified Cell Lines.

5.2 License to Sangamo. Genentech hereby grants to Sangamo a non-exclusive,
non-sublicensable license, under intellectual property rights Controlled by
Genentech, solely for the purpose of performing Sangamo’s activities under the
Research Plan.

5.3 No Implied Licenses. Except to the limited extent necessary for a Party to
perform its obligations under this Agreement, or as otherwise expressly provided
herein, this Agreement does not grant any right or license under any
intellectual property rights of a Party, or otherwise, and no other right or
license is to be inferred from any provision of this Agreement or by the conduct
of the Parties.

5.4 Third Party Licenses.

(a) Performance Under Third Party Licenses. The Genentech License includes
sublicenses under Sangamo IP Rights licensed (as of the Effective Date or
thereafter) to

 

- 23 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Sangamo pursuant to agreements with Third Parties (each such agreement, a “Third
Party License”). As a result, this Agreement and the Genentech License are
subject to those terms and conditions of the Third Party Licenses that are set
forth in Exhibit E. Except to the extent set forth in Exhibit E, Sangamo shall
be responsible for performing all obligations under the Third Party Licenses
including, without limitation, any payment obligations, even if such payment
arises as a result of Genentech’s (or its sublicensees’) activities under this
Agreement.

(b) Maintenance. With respect to each Third Party License, Sangamo shall not
(i) commit any acts or omissions that reasonably could cause a breach of such
Third Party License; (ii) amend or terminate such Third Party License; or
(iii) exercise or waive any rights it may have under such Third Party License,
in each of the foregoing cases, in any way that reasonably could adversely
affect the Genentech License (including any sublicenses granted thereunder) or
impose additional obligations on Genentech. In the event that Sangamo receives a
notice of a breach of a Third Party License that reasonably could adversely
affect the Genentech License, Genentech shall reasonably cooperate with Sangamo
to cure such breach.

(c) Notices. With respect to each Third Party License, Sangamo shall notify
Genentech within ten (10) business days after Sangamo first obtains knowledge or
any information regarding any events or circumstances relating to such Third
Party License that reasonably could adversely affect the Genentech License
including, without limitation, (i) any notice of breach or termination, or any
threat of breach or termination, of such Third Party License; and (ii) any
communication regarding the scope of the rights granted in such Third Party
License.

Article 6. Confidential Information

6.1 Obligations. Each Party agrees (a) to use the other Party’s Confidential
Information solely for the purposes of, and in accordance with, this Agreement;
and (b) except as otherwise expressly permitted in this Agreement (including as
specified in a Research Plan (as provided under Section 14.2(d)) for the
performance of Delegated Obligations by a Third Party), to not disclose the
other Party’s Confidential Information to any Third Party without the other
Party’s prior written consent. Sangamo hereby consents that Sangamo’s
Confidential Information may be disclosed to Third Parties to which a sublicense
(under the Genentech License) is granted under Section 5.1(b) or Third Parties
that may exercise license rights (under the Genentech License) under
Section 5.1(e). Genentech hereby consents that Genentech’s Confidential
Information that is necessary for Sigma to comply with provisions of this
Agreement (as if Sigma were Sangamo) and/or to comply with the Sigma Agreement
(for the benefit of Genentech) may be disclosed to Sigma solely for the benefit
of Genentech (such necessary Confidential Information including, without
limitation, the identity of the Designated Genes). For clarity, the foregoing
consent does not permit Sangamo to disclose to Sigma any of Genentech’s
Confidential Information that relates specifically to the development or
commercialization of Licensed Products including, without limitation, the
provisions of Section 3.6. Each Party agrees that any consent by the other Party
to the disclosure of such other Party’s Confidential Information to a Third
Party (including consent under Section 14.2(d)) is given provided that such
Third Party has a need to know such Confidential Information and is subject to
obligations of confidentiality and limitations on use to substantially the same
extent as required by the provisions of this Article 6.

 

- 24 -



--------------------------------------------------------------------------------

6.2 General Exceptions. The obligations under Section 6.1 do not pertain to any
Confidential Information that a Party establishes by documentary evidence
(a) was already known to such Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party; (b) was generally
available to the public or otherwise part of the public domain at the time of
its disclosure to such Party; (c) became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of such Party in breach of this Agreement; (d) was disclosed
to such Party, other than under an obligation of confidentiality, by a Third
Party who had no obligation to the other Party not to disclose such information
to others; or (e) was independently developed by or on behalf of such Party
without use of the other Party’s Confidential Information.

6.3 Disclosures Required by Law. Notwithstanding any other provision of this
Agreement, a Party may disclose Confidential Information of the other Party if
such disclosure is required by law, rule or regulation (including, without
limitation, to comply with any court order or governmental regulation, including
the duty to disclose Confidential Information material to patentability under 37
CFR §1.56), provided that the Party making such disclosure shall give reasonable
advance written notice to the other Party of such requirement and, at such other
Party’s request, shall cooperate with such other Party’s efforts to limit such
disclosure or to secure confidential treatment of such Confidential Information
through protective orders or otherwise.

6.4 Disclosures to Third Party Licensors. Notwithstanding any other provision of
this Agreement, Sangamo may disclose this Agreement or a Sublicense Agreement
(or a summary of their terms) to a Third Party licensor with respect to a given
Third Party License, provided that (a) such disclosure is limited to the extent
required by such Third Party License (e.g., financial provisions are redacted to
the extent possible); (b) the identity of the Requested Genes and Designated
Genes, the Research Plan and information about the intellectual property
licensed under this Agreement or a Sublicense Agreement (other than the
intellectual property licensed under such Third Party License) are not
disclosed; and (c) such Third Party licensor is subject to obligations of
confidentiality and limitations on use to substantially the same extent as
required by the provisions of this Article 6. Prior to making any disclosure
under this Section 6.4, Sangamo shall notify Genentech of its intent to make
such disclosure and provide to Genentech a copy of any summary of terms provided
to such Third Party licensor.

6.5 Disclosures Prior to the Effective Date. Prior to the Effective Date, the
Parties discussed amending the First Agreement to include the subject matter
hereof (rather than entering into a second agreement). The Parties agree that as
of the Effective Date, any nonpublic information that the Parties disclosed to
each other during the course of such discussions (including, without limitation,
the Existing [***] Evidence for the [***] Gene disclosed by Sangamo to
Genentech) shall be Confidential Information under and governed by this
Agreement (and shall no longer be Confidential Information under and governed by
the First Agreement). Further, prior to the Effective Date, with Genentech’s
consent, Sangamo provided copies of this Agreement to Sigma (including drafts
and the final version); Sangamo hereby

 

- 25 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

confirms that with respect to all such copies of this Agreement provided to
Sigma, Sigma was (at the time such copies were provided) and remains subject to
obligations of confidentiality and limitations on use to substantially the same
extent as required by the provisions of this Article 6.

6.6 Continuing Obligation. The provisions of this Article 6 shall continue for a
period of fifteen (15) years after termination or expiration of this Agreement.

Article 7. Genentech Materials and Related Information

7.1 Ownership. Genentech shall own the Genentech Materials and all tangible
materials included in the Sangamo Deliverables. The ownership of any tangible
materials (including, without limitation, ZFN Modified Cell Lines derived from
the Genentech CHO Cell Line) is with respect to such tangible materials and does
not imply ownership of intellectual property pertaining to or embodied in such
tangible materials, which shall be in accordance with the other provisions of
this Agreement.

7.2 Use. Sangamo agrees that it shall use the Genentech Materials solely for the
purpose of performing activities under the Research Plan and it shall not
transfer any Genentech Materials to any Third Party, except as specified in a
Research Plan (as provided under Section 14.2(d)) for the performance of
Delegated Obligations by a Third Party, without Genentech’s prior written
consent. Genentech hereby consents that Sangamo may transfer the Genentech CHO
DNA Extract to a Third Party solely to enable such Third Party to perform [***]
on Sangamo’s behalf, for the benefit of Genentech. Sangamo agrees that any Third
Party for which Genentech consents to the transfer of Genentech Materials
(including consent under Section 14.2(d)) shall be contractually bound in
writing (a) to limitations on the use of such Genentech Materials at least as
restrictive as those set forth in this Section 7.2; (b) to not further transfer
such Genentech Materials; and (c) to confidentiality and limitation on use
obligations at least as restrictive as those set forth in Article 6 with respect
to any information generated or otherwise acquired by such Third Party as a
result of its possession or use of such Genentech Materials (and any such
information shall be included in the Research Results). Sangamo shall be jointly
and severally liable for any misuse by a Third Party of Genentech Materials
received from Sangamo.

7.3 Return or Destruction. Within thirty (30) days of a request from Genentech
(which request(s) may be made at any time), Sangamo shall return or destroy, as
instructed by Genentech, all (as specified in such request) (a) Genentech
Materials remaining in Sangamo’s possession or the possession of any Third Party
that received such Genentech Materials from Sangamo hereunder; and (b) Know-How
and other information provided to Sangamo in the Genentech Deliverables and any
other information related to the Genentech Materials provided by Genentech to
Sangamo; provided, however, Sangamo shall not return or destroy any such
Genentech Materials, Know-How or other information that the Parties agree are
necessary for ongoing activities under the Research Plan until such activities
are completed. After such return or destruction, Sangamo shall provide written
certification to Genentech that all such remaining Genentech Materials and all
such information have been returned or destroyed (as applicable).

 

- 26 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Article 8. Term and Termination

8.1 Term. This Agreement shall be effective as of the Effective Date. Unless
sooner terminated as provided in this Article 8, this Agreement shall remain in
effect until Sangamo is no longer entitled (in fact or potentially) to receive
Milestone Payments from Genentech pursuant to Section 3.6.

8.2 Termination of the Agreement by Either Party for Cause. Either Party may
terminate this Agreement for a material breach by the other Party of the
provisions hereof. Any such termination shall be effective sixty (60) days after
written notice to such other Party specifying such breach if the specified
breach is not cured before the effective date of termination. Sangamo agrees
that any breach of this Agreement that materially adversely affects the
Genentech License (including, without limitation, a material breach of
Section 5.4(b)) is a material breach of this Agreement.

8.3 Termination of the Genentech License/Research Plan for a Designated Gene.
Genentech may terminate the Genentech License with respect to a given Designated
Gene for its own convenience (at any time), by providing written notice to
Sangamo that specifically references this Section 8.3. Such termination shall be
effective upon Sangamo’s receipt of such notice, and the provisions of this
Section 8.3 shall apply. If such Designated Gene is the subject of the Research
Plan and Genentech has not yet sent a Notice of Completed Research Plan for such
Designated Gene, the Research Plan shall automatically be terminated with
respect to such Designated Gene, and Genentech shall pay a Research Milestone
Payment under Section 3.4(b). Such Designated Gene shall automatically be
excluded from the scope of the Genentech License, and Genentech shall have the
right to substitute another gene (as a Designated Gene) for such terminated
Designated Gene at any time during the Selection Period, in accordance with
Section 2.1(b) (“Substituted Designated Gene”). Notwithstanding anything to the
contrary, Genentech shall not have any obligation to pay an Up-Front Fee for a
Designated Gene that is a Substituted Designated Gene. Upon termination of the
Genentech License with respect to a given Designated Gene under this
Section 8.3, except to the extent the following activities are within the scope
of Genentech’s rights, including licenses in effect following such termination
(including, without limitation, under Section 8.5(a)), Genentech shall [***]

8.4 Termination of Only the Research Plan for a Designated Gene. Genentech may
terminate the Research Plan with respect to a given Designated Gene for its own
convenience (at any time prior to sending a Notice of Completed Research Plan
for such Designated Gene), by providing written notice to Sangamo that
specifically references this Section 8.4. Such termination shall be effective
upon Sangamo’s receipt of such termination notice, and the provisions of this
Section 8.4 shall apply. The Research Plan shall automatically be terminated
with respect to such Designated Gene, and Genentech shall pay a Research
Milestone Payment under Section 3.4(b). Such Designated Gene shall continue to
be included in the scope of the Genentech License (subject to Genentech’s
termination rights under Section 8.3). If (and only if) Sangamo previously
generated the ZFN Reagents for such Designated Gene prior to receiving such
termination notice (either under the Research Plan or if there are Existing ZFN
Reagents), (a) within [***] business days after Sangamo’s receipt of such
termination

 

- 27 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

notice, Sangamo shall transfer to Genentech (i) such previously generated ZFN
Reagents (inserted into an Expression Plasmid), (ii) any other previously
generated Sangamo Deliverables identified in the Research Plan (if any)
(including, without limitation, any Modified Genentech CHO Cell Lines) and
(iii) all Sangamo Know-How, in all cases, for such Designated Gene; (b) if
requested by Genentech, Sangamo shall provide sufficient training, as described
in Section 2.1(e)(i); and (c) the provisions of Section 3.5(a) shall apply.

8.5 Licenses.

(a) Research Results License. Sangamo agrees to grant and hereby grants
Genentech a non-exclusive, worldwide, sublicensable, fully-paid, perpetual,
irrevocable license, under Research Results Patents, to make, use, sell, offer
for sale and import Other Modified Cell Lines solely for the purpose of making,
using, offering for sale, selling and importing Licensed Products; provided,
however, the foregoing license shall only be effective (i) upon the expiration
or termination of this Agreement for any reason, with respect to all Designated
Genes within the scope of the Genentech License at the time of such expiration
or termination and (ii) upon the termination of the Genentech License with
respect to a given Designated Gene under Section 8.3, with respect to such
Designated Gene. For purposes of this Section 8.5(a), a patent shall be
considered a “Research Results Patent” only if Sangamo reproduced any of the
Research Results in the specification of a patent application for such patent or
if Sangamo submitted any of the Research Results to the applicable patent
authority in connection with the filing or prosecution of patent applications
for such patent.

(b) Retention of Rights. In the event Sangamo seeks or is involuntarily placed
under the protection of the “Bankruptcy Code” (i.e., Title 11, U.S. Code), and
the trustee in bankruptcy, or Sangamo as a debtor-in-possession, rejects this
Agreement, Genentech hereby elects, pursuant to Section 365(n) of the Bankruptcy
Code, to retain all licenses of rights to “intellectual property” (as defined
under the Bankruptcy Code) granted to it under this Agreement to the extent
permitted by law.

(c) Survival of Sublicenses. Upon the termination of this Agreement by either
Party under Section 8.2, a given existing sublicense granted to a sublicensee
under the Genentech License, if any, shall continue, provided that such
sublicensee is in good standing at the time of such termination and such
sublicensee agrees in writing to pay directly to Sangamo (i) in the case of a
Collaboration Partner, all Milestone Payments due from such Collaboration
Partner related to such sublicense; and (ii) in all cases, any annual Technology
Access Fees due under Section 3.3 with respect to those Designated Genes within
the scope of such sublicense, if such fees have not previously been paid by
Genentech or another sublicensee.

(d) Fully-Paid Genentech License. In the event that Genentech terminates this
Agreement under Section 8.2 due to a Materially Adverse Breach (as defined in
the next sentence), the Genentech License (including any sublicenses granted
thereunder) with respect to all Licensed Products shall be fully-paid and
irrevocable. For purposes of this Section 8.5(d), a “Materially Adverse Breach”
means (i) a material breach by Sangamo of Sections [***]; or (ii) a breach of
Sangamo’s representations and warranties under Section [***] in each case of
(i) or (ii), that results or is reasonably likely to result in a material
adverse effect upon the Genentech

 

- 28 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

License (unless Genentech is fully compensated for such material adverse effect
by Sangamo, under Section 9.1(c) or otherwise). In the event that Genentech is
awarded economic damages pursuant to an action against Sangamo for a material
breach of this Agreement that is a Materially Adverse Breach, Genentech shall be
required to either (A) accept such damage award, in which event the milestones
due under in this Agreement shall be reinstated, the Genentech License shall
cease to be fully-paid and irrevocable, and Genentech shall pay Sangamo any past
due milestones or (B) forgo such damage award, in which event the Genentech
License shall continue to be fully-paid and irrevocable. Genentech shall choose
between the remedies described in clauses (A) and (B) of the preceding sentence,
and provide Sangamo with written notice of such choice along with any payments
that may be due under clause (A), no later than one hundred and eighty
(180) days after such damages are awarded.

8.6 Effects of Termination.

(a) Generally. Except as otherwise expressly provided herein, termination of
this Agreement shall not affect the rights and obligations of the Parties that
accrued prior to the effective date of such termination.

(b) ZFN Reagents and Licensed Products. Upon termination of this Agreement by
Sangamo under Section 8.2, except to the extent the following activities are
within the scope of Genentech’s rights, including licenses in effect following
such termination (including, without limitation, under Sections 5.1(g), 8.5(a)
and/or 8.5(c)), Genentech shall [***]

(c) Inventory at Termination. Upon termination of this Agreement by either Party
for any reason (or if Genentech terminates the Genentech License with respect to
a given Designated Gene under Section 8.3), notwithstanding the provisions of
Section 8.6(b) (or Section 8.3) to the contrary, Genentech and its Affiliates,
licensees, and sublicensees shall have the right to sell or otherwise dispose of
Licensed Products then in stock, subject to Milestone Payments and any other
applicable provisions of this Agreement, and Sangamo covenants that Genentech
and its Affiliates, licensees, and sublicensees shall not be sued for
infringement of the Sangamo IP Rights, or otherwise, with respect to activities
conducted pursuant to this Section 8.6(c).

8.7 Survival. The provisions of Sections 4.2, 4.3(b), 4.4 and 4.6; Article 6;
Article 7; Sections 8.3, 8.5, 8.6 and 8.7; Article 9; Article 10 (except for
Section 10.4); Article 11; Section 12.2; Article 13 and Article 14 (as
applicable) shall survive any termination or expiration of this Agreement.

Article 9. Indemnification; Limitation on Liability

9.1 Indemnification.

(a) Claims Defined. For purposes of this Section 9.1, the term “Claims” means
any and all liabilities, obligations, penalties, claims, judgments, demands,
actions, disbursements of any kind and nature, suits, losses, damages, costs and
expenses (including, without limitation, reasonable attorney’s fees).

 

- 29 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(b) Indemnification by Genentech. Genentech shall indemnify, defend and hold
harmless Sangamo and its directors, officers and employees, and the Select
Sangamo Licensors, from and against any Third Party Claims (i) arising from any
injury or damage arising out of or in connection with the negligence or willful
misconduct of Genentech or its consultants, subcontractors or agents related to
the performance of this Agreement or the breach by Genentech of its obligations
under this Agreement, except to the extent that such Claims arise from the
negligence or willful misconduct of the foregoing indemnified parties or the
breach by Sangamo of its obligations under this Agreement; (ii) [***];
(iii) arising from the manufacture, use, handling, storage, importation,
exportation, or other transportation of Modified Cell Line(s) by Genentech or
its sublicensees, subcontractors or agents, except to the extent that such
Claims arise from Sangamo’s breach of its representations and warranties under
Article 12; (iv) arising from the manufacture, use, handling, storage,
importation, exportation, offer for sale, sale, or other disposition of Licensed
Product(s) by Genentech or its sublicensees, subcontractors or agents, except to
the extent that such Claims arise from Sangamo’s breach of its representations
and warranties under Article 12; or (v) arising from the use by a Third Party of
any Licensed Product sold or otherwise provided by Genentech or its
sublicensees, subcontractors or agents.

(c) Indemnification by Sangamo. Sangamo shall indemnify, defend and hold
harmless Genentech and its directors, officers and employees from and against
any Third Party Claims (i) arising from any injury or damage arising out of or
in connection with the negligence or willful misconduct of Sangamo or its
consultants, subcontractors or agents related to the performance of this
Agreement or the breach by Sangamo of its obligations under this Agreement,
except to the extent that such Claims arise from the negligence or willful
misconduct of the foregoing indemnified parties or the breach by Genentech of
its obligations under this Agreement; (ii) that the technology and materials
(other than the Genentech Deliverables) used by Sangamo in performing activities
under the Research Plan or the use of such technology and materials (other than
the Genentech Deliverables) in performing such activities infringes or
misappropriates the intellectual property rights of such Third Party; or
(iii) that ZFN Reagents or their use by Genentech or its sublicensees,
subcontractors or agents under the Genentech License infringes or
misappropriates the intellectual property rights of such Third Party, except to
the extent that such infringement or misappropriation is due to the identity,
sequence or other characteristics of any Designated Gene or is due to an
Improvement that is incorporated in or used to make an Improved ZFN Reagent.

(d) Indemnification Procedures. In the event that a Party seeks indemnification
under this Section 9.1, such Party shall (i) promptly notify the other Party as
soon as it becomes aware of a claim or suit for which indemnification may be
sought pursuant hereto, (ii) cooperate as reasonably requested (at the expense
of the indemnifying Party) with the indemnifying Party in the defense of such
claim or suit; and (iii) permit the indemnifying Party to control the defense of
such claim or suit with counsel mutually satisfactory to the Parties. In no
event, however, may the indemnifying Party compromise or settle any claim or
suit in a manner that admits fault or negligence on the part of the indemnified
Party without the prior written consent of the indemnified Party. The
indemnifying Party shall have no liability under this Section 9.1 with respect
to claims or suits settled or compromised without its prior written consent,
which consent shall not be unreasonably withheld.

 

- 30 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

9.2 Limitation on Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR LOSS
OF PROFITS, LOSS OF GOODWILL OR ANY CONSEQUENTIAL, INCIDENTAL OR INDIRECT
DAMAGES OF ANY KIND, EXCEPT TO THE EXTENT THAT SUCH DAMAGES (A) ARE AN ELEMENT
OF THE DAMAGES AWARDED BY A COURT OF COMPETENT JURISDICTION TO A THIRD PARTY IN
CONNECTION WITH A CLAIM WITH RESPECT TO WHICH A PARTY IS ENTITLED TO
INDEMNIFICATION PURSUANT TO SECTION 9.1; OR (B) ARISE FROM THE MISUSE OR
MISAPPROPRIATION OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION OR THE GENENTECH
MATERIALS.

Article 10. Dispute Resolution

10.1 Internal Resolution. Except as otherwise expressly provided in this
Agreement, in the event of any controversy, claim or other dispute arising out
of or relating to any provision of this Agreement or the interpretation,
enforceability, performance, breach, termination or validity hereof, such
dispute shall be first referred to the Executives of each Party for resolution,
prior to proceeding under the following provisions of this Article 10. A dispute
shall be referred to the Executives upon one Party providing the other Party
with written notice that such dispute exists, and the Executives shall attempt
to resolve such dispute through good faith discussions. In the event that the
Executives cannot resolve such dispute within thirty (30) days of such other
Party’s receipt of such written notice, either Party may initiate the dispute
resolution procedures set forth in Section 10.2.

10.2 Arbitration. Except as otherwise expressly provided in this Agreement, the
Parties agree that any dispute not resolved internally by the Parties pursuant
to Section 10.1, shall be resolved through binding arbitration in accordance
with the then prevailing Commercial Arbitration Rules of the American
Arbitration Association, except as modified in this Agreement, applying the
substantive law specified in Section 14.1. A Party may initiate an arbitration
by written notice to the other Party of its intention to arbitrate, and such
demand notice shall specify in reasonable detail the nature of the dispute. Each
Party shall select one (1) arbitrator, and the two (2) arbitrators so selected
shall choose a third arbitrator, and all three (3) shall serve as neutrals. If a
Party fails to nominate its arbitrator, or if the Parties’ arbitrators cannot
agree on the third arbitrator, the necessary appointments shall be made in
accordance with the then prevailing Commercial Arbitration Rules. Within three
(3) months of the conclusion of an arbitration proceeding, the arbitration
decision shall be rendered in writing and shall specify the basis on which the
decision was made. The award of the arbitration tribunal shall be final and
judgment upon such an award may be entered in any competent court or application
may be made to any competent court for judicial acceptance of such an award and
order of enforcement. Unless otherwise agreed upon by the Parties, the
arbitration proceedings shall be conducted in San Francisco, California. The
Parties agree that they shall share equally the cost of the arbitration filing
and hearing fees, and the cost of the three (3) arbitrators. Each Party shall
bear its own attorneys’ fees and associated costs and expenses.

10.3 Patent Disputes. Notwithstanding the other provisions of this Article 10,
any dispute that involves the validity, infringement or claim interpretation of
a patent (a) that is

 

- 31 -



--------------------------------------------------------------------------------

issued in the United States shall be subject to actions before the United States
Patent and Trademark Office and/or submitted exclusively to a federal court
having jurisdiction; and (b) that is issued in any other country shall be
brought before an appropriate regulatory or administrative body or court in that
country, and the Parties hereby consent to the jurisdiction and venue of such
courts and bodies. For the sake of clarity, such patent disputes shall not be
subject to the provisions of Section 10.2.

10.4 Continued Performance. Provided the Agreement has not terminated, the
Parties agree to continue performing under the Agreement in accordance with its
provisions, pending the final resolution of any dispute.

Article 11. Public Disclosures; Use of Names

11.1 Publicity and Other Public Disclosures.

(a) Generally. Subject to the other provisions of this Section 11.1, neither
Party shall issue press releases or make any other public disclosures relating
to this Agreement for any purpose whatsoever without the other Party’s prior
written approval. Each Party agrees that the other Party shall have no less than
five (5) business days to review and provide comments regarding any such
proposed public disclosure (even if such disclosure is required by law, rule or
regulation), unless a shorter review time is agreed to by both Parties. If the
disclosing Party requests a shorter review time, the other Party shall agree to
such requested shorter review time if (i) such shorter review time is
necessitated by an applicable disclosure law, rule or regulation; and (ii) the
disclosing Party made such request and provided such proposed public disclosure
for review as soon as reasonably practicable after the disclosing Party knew of
the event necessitating such shorter review time. The provisions of this
Section 11.1 are in addition to the provisions of Article 6.

(b) Approved Public Disclosures. Genentech hereby approves of the following
public disclosures by Sangamo: (i) issuing the press release set forth in
Exhibit D, following the signing of this Agreement by both Parties;
(ii) including Genentech on a list of Sangamo’s (or Sigma’s) partners or
licensees/licensors, without identifying any subject matter of this Agreement;
and (iii) including the text set forth in Exhibit D in Sangamo’s Form 8-K
filings. Sangamo hereby approves of the following public disclosures by
Genentech (i) including Sangamo on a list of Genentech’s partners or
licensees/licensors and (ii) disclosing that Sangamo is providing technology to
Genentech for the improvement of protein production.

(c) Public Disclosures Required by Law. In the event that one Party reasonably
concludes that a public disclosure relating to this Agreement is required by
law, rule or regulation (including, without limitation, the disclosure
requirements of the Securities and Exchange Commission or the securities
exchange or other stock market on which such Party’s securities are traded (for
purposes of this Section 11.1, collectively, an “Exchange”)) and the other Party
would prefer not to make such disclosure, the Party seeking such disclosure
shall either (i) limit such disclosure to address the concerns of the other
Party or (ii) provide a written explanation from counsel stating why such
limited disclosure is not sufficient to comply with the applicable law, rule or
regulation. Provided that the Party seeking such disclosure complies with

 

- 32 -



--------------------------------------------------------------------------------

the preceding sentence, such Party shall be permitted to make such disclosure.
Each Party agrees that it shall obtain its own legal advice with regard to its
compliance with securities laws, rules and regulations, and will not rely on any
statements made by the other Party relating to such securities laws, rules and
regulations.

(d) Filing of Agreement. With respect to complying with the disclosure
requirements of an Exchange, in connection with any required filing of this
Agreement with such Exchange, the filing Party shall, at the request of the
other Party, seek confidential treatment of portions of this Agreement from such
Exchange and shall provide the other Party with the opportunity, for at least
fifteen (15) days, to review and comment on any such proposed filing, and shall
thereafter provide reasonable advance notice and opportunity for comment on any
subsequent changes to such filing. Sangamo shall, whether or not requested by
Genentech, redact and request confidential treatment for (i) the Maximum Number
of Genes and the actual number of Designated Genes; (ii) all references to the
identity of the Requested Genes and the Designated Genes and the Functional
[***] thereof; (iii) any Requested Gene Sequences and Designated Gene Sequences;
and (iv) any financial terms, other than those disclosed in accordance with
Section 11.1(c).

11.2 Use of Names. Except as expressly provided herein, no right, express or
implied, is granted by the Agreement to use in any manner the name of “Sangamo,”
“Genentech,” “Sigma” or any other trade name or trademark of the other Party in
connection with the performance of this Agreement.

Article 12. Warranties

12.1 Mutual Warranties. Each Party represents and warrants to the other Party
that: (a) it has full corporate authority to execute this Agreement and to
perform its obligations under this Agreement; (b) in performing hereunder it
will not violate any other agreement to which it is a party or subject; (c) in
performing hereunder it will not violate any federal, state or local laws,
requirements or regulations; and (d) it shall provide personnel, as necessary,
to perform its obligations hereunder.

12.2 Sangamo Warranties. Sangamo represents and warrants to Genentech that:

(a) as of the Effective Date, all Patents owned by Sangamo that have one or more
claims that encompass (i) ZFN Reagents and/or ZFN Modified Cell Lines and/or
(ii) the making and/or use of ZFN Reagents and/or ZFN Modified Cell Lines are,
in all cases, Controlled by Sangamo;

(b) as of the Effective Date, all of the Identified Patents (other than those
Identified Patents with a status of “Revoked” on Exhibit C) are Controlled by
Sangamo, and Sangamo will not, during the term of this Agreement, grant (or
purport to grant) any rights or take any other actions that are inconsistent
with the Genentech License;

(c) all Sangamo employees and any Third Parties working on its behalf that
perform activities under the Research Plan are obligated (or will be obligated,
prior to commencing such activities) to assign any Inventions to Sangamo and to
cooperate with Sangamo in connection with obtaining patent protection therefor;

 

- 33 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(d) Genentech has the right to grant sublicenses under the Genentech License to
one or more Third Parties, subject to Sections 5.1(b), 5.1(c) and 5.1(d);

(e) with respect to rights sublicensed to Genentech by Sangamo under each of the
Existing Third Party Licenses (other than the Scripps Agreement), Genentech’s
sublicense to such rights (including any further sublicenses thereunder) shall
survive (as a direct license from the applicable Third Party licensor or
otherwise) in the event that the applicable Third Party licensor terminates
Sangamo’s license to such rights for any reason, subject to any provisions
related to such direct license that are set forth in Exhibit E; and

(f) without limiting the generality of any other representations or warranties
under this Agreement, (i) Sangamo has all the necessary licenses, rights,
consents and commitments from Sigma under the Sigma Agreement to perform
Sangamo’s obligations hereunder including, without limitation, performing its
obligations under Article 2; and (ii) the Sigma Agreement does not narrow the
scope of the intellectual property rights that would otherwise be included (but
for the Sigma Agreement) in the Sangamo IP Rights or, to the knowledge of
Sangamo, otherwise adversely affect the Genentech License in any way (it being
understood that the fact that certain intellectual property rights in the
Sangamo IP Rights are, as a result of the Sigma Agreement, licensed to Sigma and
licensed back to Sangamo shall not, by itself, be treated as having an adverse
effect on the Genentech License).

12.3 Disclaimers. EXCEPT AS OTHERWISE EXPRESSLY STATED IN THE AGREEMENT, NEITHER
PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND AND EXPRESSLY DISCLAIMS
ALL IMPLIED OR STATUTORY WARRANTIES INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

Article 13. Notices

Except as otherwise expressly provided in the Agreement, any notice required
under this Agreement shall be in writing and shall specifically refer to this
Agreement. Notices shall be sent via one of the following means and will be
effective (a) on the date of delivery, if delivered in person; (b) on the date
of receipt, if sent by a facsimile (with delivery confirmed); or (c) on the date
of receipt, if sent by private express courier or by first class certified mail,
return receipt requested (or its equivalent). Any notice sent via facsimile
shall be followed by a copy of such notice by private express courier or by
first class mail. Notices shall be sent to the other Party at the addresses set
forth below. Either Party may change its addresses for purposes of this Article
13 by sending written notice to the other Party.

 

- 34 -



--------------------------------------------------------------------------------

To Sangamo:

Sangamo BioSciences, Inc.

Point Richmond Tech Center II

501 Canal Blvd, Suite A100

Richmond, CA 94804

Attn: Chief Executive Officer

Telephone: (510) 970-6000

Facsimile: (510) 236-8951

To Genentech:

Genentech, Inc.

1 DNA Way

South San Francisco, CA 94080

Attn: Corporate Secretary

Telephone: (650) 225-1000

Facsimile: (650) 467-9146

with a required copy to:

Genentech, Inc.

1 DNA Way

South San Francisco, CA 94080

Attn: VP, Alliance Management and Pipeline Strategy Support

Telephone: (650) 225-1000

Facsimile: (650) 467-3294

Article 14. General Provisions

14.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California and the United States without regard to the
conflict of laws provisions thereof.

14.2 Assignment; Delegation.

(a) Generally. Except as provided in this Section 14.2, neither Party shall
assign or delegate any of its rights or obligations under this Agreement without
the prior written consent of the other Party. Any attempt to assign or delegate
any portion of this Agreement in violation of this Section 14.2 shall be void.
Subject to the other provisions of this Section 14.2, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns.

(b) Assignment of this Agreement. Notwithstanding Section 14.2(a), either Party
may, without the other Party’s consent, assign this Agreement and its rights and
obligations hereunder to (i) any successor in interest by way of merger,
acquisition or sale of all or substantially all of its assets to which this
Agreement relates; or (ii) an Affiliate of such Party. Notwithstanding the
preceding sentence, [***]

 

- 35 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(c) Delegation (and/or Assignment) Under an Assumption Agreement.
Notwithstanding Section 14.2(a), if reasonably requested by [***]

(d) Delegation Under a Research Plan. Notwithstanding Section 14.2(a), with
respect to specific Sangamo obligations under a given Research Plan, the Parties
may agree that a Third Party contractor (whether Sigma or another Third
Party(ies)) shall (or shall be permitted to) perform such obligations on behalf
of Sangamo, by expressly providing for (or permitting) the delegation of such
obligations (“Delegated Obligations”) to such Third Party in such Research Plan
(e.g., see the provision in Research Stage 1, step 1 of the Research Plan
Template that expressly permits a Third Party contractor to perform genomic DNA
sequencing). Such Research Plan shall also specify which (if any) of Genentech’s
Confidential Information and/or the Genentech Materials are necessary for the
performance of Delegated Obligations by a given Third Party, and Genentech
hereby consents that Sangamo may provide to such Third Party such specified
Confidential Information and/or Genentech Materials solely to the extent
necessary to enable the performance of such Delegated Obligations on Sangamo’s
behalf, for the benefit of Genentech.

14.3 Entire Agreement. This Agreement, including all Exhibits attached hereto,
which are hereby incorporated by reference, contains the entire understanding
between the Parties hereto with respect to the subject matter hereof and
supersedes and terminates all prior agreements, understandings and arrangements
between the Parties (including any prior representations or warranties made by
either Party), whether written or oral with respect to such subject matter. For
clarity, the First Agreement shall remain in full force and effect with respect
to “Designated Genes” thereunder and other subject matter thereof.

14.4 Amendment; Waiver. Except as otherwise expressly provided herein, no
alteration of or modification to this Agreement shall be effective unless made
in writing and executed by an authorized representative of each Party. No course
of dealing or failure of either Party to strictly enforce any term, right or
condition of this Agreement in any instance shall be construed as a general
waiver or relinquishment of such term, right or condition. The observance of any
provision of this Agreement may be waived (either generally or any given
instance and either retroactively or prospectively) only with the written
consent of the Party granting such waiver.

14.5 Severability. The Parties do not intend to violate any rule, law or
regulation. If any of the provisions of this Agreement are held to be void or
unenforceable, then such void or unenforceable provisions shall be replaced by
valid and enforceable provisions that will achieve as far as possible the
economic business intentions of the Parties.

14.6 Construction. The Parties mutually acknowledge that they and their
attorneys have participated in the negotiation and preparation of this
Agreement. Ambiguities, if any, in this Agreement shall not be construed against
any Party, irrespective of which Party may be deemed to have drafted the
Agreement or authorized the ambiguous provision.

14.7 Captions. Titles, headings and other captions are for convenience only and
are not to be used for interpreting this Agreement.

 

- 36 -

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

14.8 Relationship of the Parties. The Parties hereto are independent contractors
and nothing contained in this Agreement shall be deemed or construed to create a
partnership, joint venture, employment, franchise, agency or fiduciary
relationship between the Parties.

14.9 Force Majeure. Failure of either Party to perform under this Agreement
shall not subject such Party to any liability to the other if such failure is
caused by acts of God, acts of terrorism, earthquake, fire, explosion, flood,
drought, war, riot, sabotage, embargo, compliance with any order or regulation
of any government entity, or by any cause beyond the reasonable control of the
affected Party, whether or not foreseeable, provided that written notice of such
event is promptly given to the other Party.

14.10 Counterparts; Facsimiles. This Agreement may be executed in two (2) or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. For purposes hereof, a
facsimile copy of this Agreement, including the signature pages hereto, will be
deemed to be an original. Notwithstanding the foregoing, the Parties shall
deliver original execution copies of this Agreement to one another as soon as
practicable following execution thereof.

IN AGREEMENT WITH THE FOREGOING, the Parties have caused this Agreement to be
signed by their respective duly authorized representatives as set forth below.

 

Genentech, Inc.     Sangamo BioSciences, Inc. By:   /s/ Susan Desmond-Hellman  
  By:   /s/ Edward Lanphier II Name:   Susan Desmond-Hellman     Name:   Edward
O. Lanphier Title:   President of Product Development     Title:   President and
Chief Executive Officer

 

- 37 -



--------------------------------------------------------------------------------

EXHIBIT A

Research Plan Template

This Research Plan, governed by the Second Research and License Agreement by and
between Genentech, Inc. and Sangamo BioSciences, Inc, effective February 25,
2008 (“Agreement”), is hereby agreed to by the Parties. The effective date of
this Research Plan is [            ].

Notwithstanding that this Research Plan is governed by the terms and conditions
in the main body of the Agreement, as provided in Section 2.3 of the Agreement,
the Parties hereby agree to modify the following terms and conditions of the
Agreement (solely with respect to this Research Plan): [            ]. All other
terms and conditions of the Agreement shall remain in full force and effect.
[NOTE: Include a provision such as this if any of the terms and conditions of
the Agreement are to be modified for this Research Plan.]

 

Genentech, Inc.     Sangamo BioSciences, Inc. By:         By:     Name:        
Name:     Title:         Title:    

REQUIRED INFORMATION

[***]

 

A – 1

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

[***]

 

A – 2

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

[***]

 

A – 3

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

[***]

 

A – 4

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

[***]

 

A – 5

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

[***]

 

A – 6

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

[***]

 

A – 7

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

EXHIBIT B

[***] Gene

Functional [***]: [***]

Gene Sequence:

[***]

 

B – 1

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

[***]

 

B – 2

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

[***]

 

B – 3

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

[***]

 

B – 4

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

EXHIBIT C

Identified Patents

(Sangamo Owned and In-Licensed)

SANGAMO OWNED

 

Serial No.

  

Filing date

  

Title

  

Status

AU 32291/95

   Aug. 17, 1995    Improvements in binding proteins for recognition of DNA   
AU Pat. No. 698152 (2/4/99)

AU 10037/99

   Jan. 6, 1999    Improvements in binding proteins for recognition of DNA    AU
Pat. No. 726759 (3/8/01)

CA 2,196,419

   Aug. 17, 1995    Improvements in binding proteins for recognition of DNA   
CA Pat. No. 2,196,419 (8/17/07)

EP 95928576.8

   Aug. 17, 1995    Improvements in binding proteins for recognition of DNA   
Pending

JP 507857/1996

   Aug. 17, 1995    Improvements in binding proteins for recognition of DNA   
Pending

US 09/139,762

   Aug. 25, 1998    Binding proteins for recognition of DNA    US Pat. No.
6,013,453 (1/11/00)

US 10/033,129

   Dec. 27, 2001    Relating to Binding proteins for recognition of DNA    US
Pat. No. RE 39,229 (8/8/06)

US 10/309,578

   Dec. 3, 2002    Design of binding proteins for recognition of DNA    Pending

US 10/397,930

   Mar. 25, 2003    Relating to Binding proteins for recognition of DNA   
Pending

US 10/400,017

   Mar. 25, 2003    Relating to Binding proteins for recognition of DNA   
Pending

AU 2001 226935

   Jan. 19, 2001    Nucleic Acid Binding Polypeptides (2-finger modules)    AU
Pat. No. 2001 226935 (10/5/06)

 

C – 1



--------------------------------------------------------------------------------

Serial No.

  

Filing date

  

Title

  

Status

CA 2,398,155

   Jan. 19, 2001    Nucleic Acid Binding Polypeptides (2-finger modules)   
Pending

EP 01 901 276.4

   Jan. 19, 2001    Nucleic Acid Binding Polypeptides (2-finger modules)    EP
Pat. No. 1 250 424 (2/28/07)

US 10/198,677

   Jan. 19, 2001    Nucleic Acid Binding Polypeptides (2-finger modules)   
Pending

US 10/222,614

   Aug. 15, 2002    Cells comprising zinc finger nucleases    US Pat. No.
7,163,824 (1/16/07)

US 10/395,816

   Mar. 20, 2003    Methods and compositions for using zinc finger endonucleases
to enhance homologous recombination    Pending

AU 2003 218382

   Mar. 20, 2003    Methods and compositions for using zinc finger endonucleases
to enhance homologous recombination    Pending

CA 2,479,858

   Mar. 20, 2003    Methods and compositions for using zinc finger endonucleases
to enhance homologous recombination    Pending

EP 03 714 379.9

   Mar. 20, 2003    Methods and compositions for using zinc finger endonucleases
to enhance homologous recombination    Pending

US 10/912,932

   Aug. 6, 2004    Methods and compositions for targeted cleavage and
recombination    Pending

US 11/304,981

   Dec. 15, 2005    Targeted deletion of cellular DNA Sequences    Pending

 

C – 2



--------------------------------------------------------------------------------

Serial No.

  

Filing date

  

Title

  

Status

AU 2004 263865

   Aug. 6, 2004    Methods and compositions for targeted cleavage and
recombination    AU Pat. No. 2004 263865 (8/30/07)

CA 2,534,296

   Aug. 6, 2004    Methods and compositions for targeted cleavage and
recombination    Pending

EP 04 780 272.3

   Aug. 6, 2004    Methods and compositions for targeted cleavage and
recombination    Pending

IL 173460

   Aug. 6, 2004    Methods and compositions for targeted cleavage and
recombination    Pending

JP 2006-523239

   Aug. 6, 2004    Methods and compositions for targeted cleavage and
recombination    Pending

KR 2006-7002703

   Aug. 6, 2004    Methods and compositions for targeted cleavage and
recombination    Pending

SG 2006 00748-8

   Aug. 6, 2004    Methods and compositions for targeted cleavage and
recombination    Pending

AU 2005 220148

   Feb. 3, 2005    Methods and compositions for targeted cleavage and
recombination    Pending

CA 2,534,296

   Feb. 3, 2005    Methods and compositions for targeted cleavage and
recombination    Pending

EP 05 756 438.7

   Feb. 3, 2005    Methods and compositions for targeted cleavage and
recombination    Pending

US 10/587,723

   Feb. 3, 2005    Methods and compositions for targeted cleavage and
recombination    Pending

 

C – 3



--------------------------------------------------------------------------------

Serial No.

  

Filing date

  

Title

  

Status

US 11/221,683

   Sept. 8, 2005    Compositions and methods for protein production    Pending

PCT US05/32157

   Sept. 8, 2005    Compositions and methods for protein production    WO
06/033859 (3/30/06)

US 11/493,423

   July 26, 2006    Targeted integration and expression of exogenous nucleic
acid sequences    Pending

PCT US06/29027

   July 26, 2006    Targeted integration and expression of exogenous nucleic
acid sequences    Pending

[***]

   [***]    [***]    [***]

 

C – 4

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

IN-LICENSED*

 

Caltech =    in-licensed under the Caltech Agreement JHU =    in-licensed under
the JHU Agreement MIT =    in-licensed under the MIT Agreement Scripps =   
in-licensed under the Scripps Agreement Utah =    in-licensed under the Utah
Agreement

 

Serial No. (*Third Party License)

  

Filing date

  

Title

  

Status

US 07/862,831 (JHU)

   Apr. 3, 1992    Functional domains in FokI restriction endonuclease    US
Pat. No. 5,356,802 (10/18/94)

US 08/126,564 (JHU)

   Sept. 27, 1993    Functional domains in FokI restriction endonuclease    US
Pat. No. 5,436,150 (7/25/95)

US 08/346,293 (JHU)

   Nov. 23, 1994    Insertion & Deletion Mutants of FokI restriction
endonuclease    US Pat. No. 5,487,994 (1/30/96)

CA 2,154,581 (JHU)

   Feb. 10, 1994    Functional domains in FokI restriction endonuclease   
Pending

EP 94 909 526.9 (JHU)

   Feb. 10, 1994    Functional domains in FokI restriction endonuclease   
Europ. Pat. No. 0 682 699 (5/7/03) Revoked

CH (JHU)

      Functional domains in FokI restriction endonuclease    Europ. Pat. No. 0
682 699 (5/7/03) Revoked

DE (JHU)

      Functional domains in FokI restriction endonuclease    Europ. Pat. No. 0
682 699 (5/7/03) Revoked

FR (JHU)

      Functional domains in FokI restriction endonuclease    Europ. Pat. No. 0
682 699 (5/7/03) Revoked

GB (JHU)

      Functional domains in FokI restriction endonuclease    Europ. Pat. No. 0
682 699 (5/7/03) Revoked

IE (JHU)

      Functional domains in FokI restriction endonuclease    Europ. Pat. No. 0
682 699 (5/7/03) Revoked

 

C – 5



--------------------------------------------------------------------------------

Serial No. (*Third Party License)

  

Filing date

  

Title

  

Status

EP 03 010009.3 (JHU)

   Feb. 10, 1994    Functional domains in FokI restriction endonuclease   
Pending

JP 7-510290 (JHU)

   Aug. 23, 1994    Functional domains in FokI restriction endonuclease   
Pending

JP 2006-143294 (JHU)

   Aug. 23, 1994    Functional domains in FokI restriction endonuclease   
Pending

US 08/575,361 (JHU)

   Dec. 20, 1995    General method to clone hybrid restriction endonucleases
using lig gene    US Pat. No. 5,792,640 (8/11/98) Reexamination Requested

US 08/647,449 (JHU)

   May 7, 1996    Methods for inactivating target DNA and for detecting
conformational change in a nucleic acid    US Patent No. 5,916,794 (Jun. 29,
1999)

US 09/281,792 (JHU)

   Mar. 31, 1999    Methods for inactivating target DNA and for detecting
conformational change in a nucleic acid    US Patent No. 6,265,196 (Jul. 24,
2001) Reexamination Requested

US 08/676,318 (Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor    U.S.
Patent No. 6,242,568 (6/5/01)

US 08/863,813 (Scripps)

   May 27, 1997    Zinc finger protein derivatives and methods therefor    U.S.
Patent No. 6,140,466 (10/31/00)

US 09/500,700 (Scripps)

   Feb. 9, 2000    Zinc finger protein derivatives and methods therefor    U.S.
Patent No. 6,790,941 (9/14//04)

AU 16865/95 (Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor    AU
Patent No. 704601 (4/29/99)

CA 2,181,548 (Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor   
Pending

EP 95 908 614.1 (Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor   
Europ. Pat. No. 0 770 129 (11/23/05)

 

C – 6



--------------------------------------------------------------------------------

Serial No. (*Third Party License)

  

Filing date

  

Title

  

Status

FR (Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor   
Europ. Pat. No. 0 770 129 (11/23/05)

GB (Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor   
Europ. Pat. No. 0 770 129 (11/23/05)

FI 962879 (Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor   
Pending

JP 07-519231 (Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor   
Pending

NO 1996 2991 (Scripps)

   Jan. 18, 1995    Zinc finger protein derivatives and methods therefor   
Pending

AU 2002 300619 (Scripps)

   May 27, 1998    Zinc finger protein derivatives and methods therefor   
Pending

CA 2,291,861 (Scripps)

   May 27, 1998    Zinc finger protein derivatives and methods therefor   
Pending

EP 98 926 088.0 (Scripps)

   May 27, 1998    Zinc finger protein derivatives and methods therefor   
Pending

JP 11-500870 (Scripps)

   May 27, 1998    Zinc finger protein derivatives and methods therefor   
Pending

US 09/260,629 (MIT)

   Mar. 1, 1999    Poly-Zinc Finger Proteins with improved linkers    U.S. Pat.
No. 6,479,626 (Nov. 12, 2002)

US 10/146,221 (MIT)

   May 13, 2002    Poly-Zinc Finger Proteins with improved linkers    U.S. Pat.
No. 6,903,185 (June 7, 2005)

US 11/110,594 (MIT)

   April 20,2005    Poly-Zinc Finger Proteins with improved linkers    US Patent
No 7,153,949 (Dec. 26, 2006)

US 11/639,363 (MIT)

   Dec. 14, 2006    Poly-Zinc Finger Proteins with improved linkers    Pending

AU 28849/99 (MIT)

   Mar. 1, 1999    Poly-Zinc Finger Proteins with improved linkers    AU Pat.
No. 746454 (August 15, 2002)

 

C – 7



--------------------------------------------------------------------------------

Serial No. (*Third Party License)

  

Filing date

  

Title

  

Status

CA 2,321,938 (MIT)

   Mar. 1, 1999    Poly-Zinc Finger Proteins with improved linkers    Pending

EP 99909701.7 (MIT)

   Mar. 1, 1999    Poly-Zinc Finger Proteins with improved linkers    Pending

JP 2000-534663 (MIT)

   Mar. 1, 1999    Poly-Zinc Finger Proteins with improved linkers    Pending

AU 2003 25128 (Utah)

   Jan. 22, 2003    Targeted chromosomal mutagenesis using zinc finger nucleases
   Pending

CA 2,474,486 (Utah)

   Jan. 22, 2003    Targeted chromosomal mutagenesis using zinc finger nucleases
   Pending

EP 03 746 527.5 (Utah)

   Jan. 22, 2003    Targeted chromosomal mutagenesis using zinc finger nucleases
   Allowed

US 10/502,565 (Utah)

   Jan. 22, 2003    Targeted chromosomal mutagenesis using zinc finger nucleases
   Pending

US 10/656,531 (Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting   
Pending

AU 2003 298574 (Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting   
Pending

CA 2,497,913 (Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting   
Pending

EP 03 796 324.6 (Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting   
Pending

JP 2005-501601 (Caltech)

   Sept. 5, 2003    Use of chimeric nucleases to stimulate gene targeting   
Pending

 

C – 8



--------------------------------------------------------------------------------

EXHIBIT D

Press Release and Form 8-K Text

 

D – 1



--------------------------------------------------------------------------------

Form 8-K Text

 

D – 2



--------------------------------------------------------------------------------

EXHIBIT E

Certain Agreements Relating to Third Party Licenses

Sangamo hereby notifies Genentech that (except as otherwise noted) a full and
complete copy of each of the provisions explicitly referenced below in this
Exhibit E is set forth in Exhibit F:

1. Caltech Agreement. Genentech acknowledges and agrees that Genentech does not
have the right to grant sublicenses under the intellectual property licensed to
Sangamo pursuant to the Caltech Agreement. The Parties acknowledge and agree
that, as of the date of any termination of the Caltech Agreement (a) the
California Institute of Technology (“Caltech”) shall be a third party
beneficiary of this Agreement as of the date of such termination and thereafter;
(b) Sangamo shall remain responsible for all obligations to Genentech (other
than those requiring Sangamo to hold a license under the Caltech Agreement,
unless Caltech (at its discretion) elects to assume such obligations); and
(c) Sangamo shall inform Genentech in writing (with a copy to Caltech) that
Genentech’s obligations pursuant to (a) and (b) are in effect as a result of
such termination.

2. JHU Agreement. The provisions of Article II (other than Paragraph 2.4),
Article X and Paragraph 15.4 of the JHU Agreement are hereby incorporated by
reference into this Agreement and are binding upon Genentech and any of
Genentech’s sublicensees under the rights licensed to Sangamo under the JHU
Agreement (but in each case solely to the extent such provisions are applicable
to the rights granted in this Agreement) as if each were a party to the JHU
Agreement. Any sublicense granted by Sangamo to Genentech that is in full force
and effect and not then in default will survive as a direct license from the
Johns Hopkins University (“JHU”) to Genentech pursuant to Paragraph 13.6 of the
JHU Agreement provided that Genentech agrees to assume the rights and
obligations of such direct license. If Genentech agrees to assume such rights
and obligations, (a) JHU’s obligations to Genentech will be no greater than
JHU’s obligations to Sangamo under the JHU Agreement, (b) the scope of
Genentech’s rights with respect to the patent rights licensed under the JHU
Agreement shall remain unchanged and Genentech shall be subject to all other
non-financial terms and conditions in the JHU Agreement that apply to such scope
of rights, (c) all further sublicenses granted by Genentech prior to termination
of the JHU Agreement shall also survive such termination, (d) Genentech (or if
there are at such time more than one sublicensee under the JHU Agreement,
Genentech and all other sublicensees severally and jointly) shall be required to
make any minimum annual royalty payments due pursuant to Paragraph 4.4 of the
JHU Agreement and (e) Genentech shall be required to make any other monetary
payment(s) that, had the JHU Agreement not been terminated, Sangamo would have
been required to make under the JHU Agreement as a result of the activities of
Genentech. The Parties agree that, in the event that the JHU Agreement is
amended after the Effective Date, the provisions of this paragraph shall apply
only to the extent required in any such amendment.

3. MIT Agreement. The provisions of Article 2 (other than Paragraph 2.8),
Article 9 and Article 10 of the MIT Agreement are hereby incorporated by
reference into this Agreement and are binding upon Genentech and any of
Genentech’s sublicensees under the rights licensed to Sangamo under the MIT
Agreement (but in each case solely to the extent such provisions are applicable
to the rights granted in this Agreement) as if each were a party to the MIT
Agreement. Any sublicense granted by Sangamo to Genentech will survive as a
direct license from the Massachusetts Institute of Technology (“MIT”) to
Genentech pursuant to Paragraph 13.6 of the MIT Agreement provided that

 

E – 1



--------------------------------------------------------------------------------

Genentech is not then in default under this Agreement and agrees to assume the
rights and obligations of such direct license. If Genentech agrees to assume
such rights and obligations, (a) such direct license shall be subject to the
same non-financial terms and conditions as those in the MIT Agreement and
(b) Genentech (or if there is at such time more than one sublicensee under the
MIT Agreement, Genentech and all other sublicensees severally and jointly) shall
pay any annual fees due pursuant to Paragraph 4.1(b) of the MIT Agreement. If
Genentech becomes a direct licensee of MIT, Genentech shall make any monetary
payment(s) that, had the MIT Agreement not been terminated, Sangamo would have
been required to make under the MIT Agreement as a result of the activities of
Genentech. The Parties agree that, in the event that the MIT Agreement is
amended after the Effective Date, the provisions of this paragraph shall apply
only to the extent required in any such amendment.

4. Scripps Agreement. Genentech acknowledges and agrees that any sublicense
granted by Sangamo to Genentech shall be subject in all respects to the
restrictions, exceptions, royalty obligations, reports, termination provisions
and other provisions contained in the Scripps Agreement (but not including the
payment of the license fee pursuant to Section 2.2 of the Scripps Agreement).
The Parties agree that, in the event that the Scripps Agreement is amended after
the Effective Date, the provisions of this paragraph shall apply only to the
extent required in any such amendment. [NOTE: Section 2.2 of the Scripps
Agreement is not included in Exhibit F.]

5. Utah Agreement. [***] of the Utah Agreement as a result of any sublicenses
granted by Genentech under the Genentech License or any further sublicenses
under the Genentech License granted by Genentech’s sublicensees. [***] prior to
the applicable deadlines set forth in Section [***] of the Utah Agreement. Any
sublicense granted by Sangamo to Genentech will survive as a direct license from
the University of Utah (“Utah”) to Genentech pursuant to Section 13.4 of the
Utah Agreement provided that Genentech is in good standing under this Agreement
and agrees to assume the rights and obligations of such direct license. If
Genentech agrees to assume such rights and obligations, (a) such direct license
shall be subject to the same non-financial terms and conditions as those in the
Utah Agreement and (b) Genentech (or if there is at such time more than one
sublicensee under the Utah Agreement, Genentech and all other sublicensees
severally and jointly) shall make any annual maintenance payments due pursuant
to Section 6.2 of the Utah Agreement. If Genentech becomes a direct licensee of
Utah, Genentech shall make any monetary payment(s) that, had the Utah Agreement
not been terminated, Sangamo would have been required to make under the Utah
Agreement as a result of the license to, or activities of, Genentech, including
without limitation the annual sublicensee fees due pursuant to Section 4.3(ii)
of the Utah Agreement with respect to Genentech (which for clarity shall
continue notwithstanding the conversion of Genentech’s sublicense to a direct
license from Utah). The Parties agree that, in the event that the Utah Agreement
is amended after the Effective Date, the provisions of this paragraph shall
apply only to the extent required in any such amendment.

 

E – 2

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

EXHIBIT F

Certain Provisions of Third Party Licenses

Copy of Selected Provisions from the JHU Agreement

ARTICLE II – GRANT

2.1 JOHNS HOPKINS hereby grants to LICENSEE the exclusive worldwide right and
license to make, have made, use, lease and sell the Licensed Products, and to
practice the Licensed Processes, including the right to grant sublicenses,
subject to 35USC200-211 and the regulations promulgated thereunder, to the end
of the term for which the Patent Rights are granted by the applicable
governmental authority, unless sooner terminated as hereinafter provided (the
“Term”). JOHNS HOPKINS reserves the non-transferable royalty-free right to
practice the subject matter of any claim within the Patent Rights for its own
internal purposes. If Dr. Chandrasegaran leaves JOHNS HOPKINS, he shall have the
non-transferable, royalty-free right to practice any claim within the Patent
Rights for his own academic purposes.

2.2 In order to establish a period of exclusivity for LICENSEE, JOHNS HOPKINS
hereby agrees that it shall not grant any other license to make, have made, use,
lease or sell Licensed Products or to practice Licensed Processes except for its
internal research activities during the period of time (the “Exclusive Period”)
commencing with the Effective Date of this Agreement and terminating with
expiration of the last-to-expire patent licensed under this Agreement, unless
converted earlier to a nonexclusive license pursuant to Paragraph 4.4 hereof or
pursuant to a requirement by the United States Government in accordance with
35USC200-211.

2.3 [NOTE: As amended in Amendment No. 4 to the JHU Agreement.] LICENSEE shall
have the right to sublicense all or any part of this license. With respect to
each sublicense in the Research Reagent Field granted by it under this
Agreement, LICENSEE shall do the following:

 

  (a) incorporate the language of Article II (other than Paragraph 2.4), Article
X, and Paragraph 15.4 into each sublicense agreement (but in each case solely to
the extent such language is applicable to the rights granted in such sublicense
agreement), so that these Articles shall be binding upon the applicable
sublicensee as if it were a party to this Agreement;

 

  (b) include in each such sublicense agreement, language that is reasonably
sufficient to enable LICENSEE to comply with its obligations under Paragraphs
2.4, 5.1, and 5.2 and Articles IX, XIII, and XV (other than Paragraph 15.4); and

 

  (c) obtain an indemnity from the applicable sublicensee in favor of LICENSEE
that is substantially similar in scope of the indemnity set forth in Article
VIII and that includes JOHNS HOPKINS as an indemnified party on the same terms
as LICENSEE.

With respect to each sublicense in any field other than the Research Reagent
Field granted by it under this Agreement, LICENSEE agrees that such sublicense
shall provide that the obligations to JOHNS HOPKINS of Articles II, VIII, IX, X,
XIII, XV and Paragraphs 5.1 and 5.2 of this Agreement shall be

 

F – 1



--------------------------------------------------------------------------------

binding upon such sublicensee as if such sublicensee was a party to this
Agreement. LICENSEE further agrees to attach copies of these Articles to such
sublicense agreement and to incorporate these by reference in such sublicense
agreement.

2.4 [NOTE: Intentionally omitted.]

2.5 Subject to Sections 2.6, 2.7 and 15.7 below, the license granted hereunder
shall not be construed to confer any rights upon LICENSEE by implication,
estoppel or otherwise as to any technology not specifically set forth in
Appendix A, Appendix B, Appendix C, and Appendix D hereof.

2.6 JOHNS HOPKINS hereby also grants to LICENSEE a right of first negotiation at
then commercially reasonable terms, to obtain an exclusive license to any
Inventions, as previously defined, developed during the term of this Agreement
and any extension thereof and pursuant to any Research Agreement between the
parties hereto (Appendix D). JOHNS HOPKINS shall promptly give LICENSEE written
notice of any such Inventions, as defined, and LICENSEE shall have one hundred
and twenty (120) days from the date of receipt of such notice to give JOHNS
HOPKINS written notice of its intent to exercise such option and complete
negotiations. JOHNS HOPKINS shall not negotiate with any third party regarding
these Inventions during the period of LICENSEE’S right to negotiate. During the
term of this Agreement and any extension thereof, Dr. Chandrasegaran shall be
free to pursue any scientific investigations of his choice through collaboration
with colleagues. Should any such collaboration involve a Licensed Product or
Licensed Process, JOHNS HOPKINS will take the initiative of promptly
communicating with these colleagues for the purpose of using its reasonable best
efforts to have such colleagues agree to be bound by the terms of this Agreement
with regard to Licensed Products and Licensed Processes.

2.7 Appendix B attached hereto contains ideas conceived by Dr. Chandrasegaran
for developing laboratory reagents, diagnostics, and pharmaceuticals relating to
chimeric restriction endonucleases. Dr. Chandrasegaran shall give written notice
of any Invention resulting under the Advanced Technology Program within sixty
(60) days of the completion of the funding of such program. Any Invention
resulting in whole or in part from said ideas which are made pursuant to an
award under the Advanced Technology Program where a grant application was filed
on March 29, 1995 (Appendix C) shall be assigned to LICENSEE pursuant to
Section 15.7 below and Dr. Chandrasegaran will be named as sole inventor unless
another individual makes a creative input to said Invention. LICENSEE shall have
the first right of negotiation, under then commercially reasonable terms, to
obtain an exclusive, royalty-bearing license under any Invention resulting from
said ideas in Appendix B made by Dr. Chandrasegaran with funding from a source
other than the Advanced Technology Program grant.

2.8 [NOTE: As amended in Amendment No. 4 to the JHU Agreement.] Each of
LICENSEE’S sublicensee(s) shall have the right to grant further sublicenses of
the sublicense to the Patent Rights granted to it by LICENSEE, within the scope
of such sublicense. Such further sublicenses shall include the provisions set
forth in Paragraph 2.3 of this Agreement that were included in the sublicense
agreement between LICENSEE and sublicensee and such provisions shall be binding
on such further sublicensee as if such further sublicensee were a party to this
Agreement. LICENSEE shall forward a copy of all further sublicense agreements
granted by its sublicense(s) within thirty (30) days of LICENSEE’s receipt of a
copy thereof.

 

F – 2



--------------------------------------------------------------------------------

ARTICLE X - NON-USE OF NAMES

LICENSEE shall not use the name of JOHNS HOPKINS, nor any of its employees, or
any adaptation thereof, in any advertising, promotional or sales literature
without prior written consent obtained from JOHNS HOPKINS in each case, except
that LICENSEE may state that it is licensed by JOHNS HOPKINS under one or more
of the patents and/or applications comprising the Patent Rights.

PARAGRAPH 13.6

13.6 [NOTE: As amended in Amendment No. 4 to the JHU Agreement.] Upon
termination of this Agreement for any reason during the Exclusive Period, any
sublicensee not then in default shall have the right to seek a license from
JOHNS HOPKINS under the same terms and conditions as set forth hereunder. In
addition, in the event that JOHNS HOPKINS terminates this Agreement pursuant to
Paragraph 13.1, 13.2, or 13.3, each sublicense granted by LICENSEE which
complies with the sublicense requirements of Paragraph 2.3, is in full force and
effect and not then in default, will survive such termination of this Agreement
and such sublicensee shall become a direct licensee of JOHNS HOPKINS, provided
that (a) JHU’s obligations to such sublicensee are no greater than JHU’s
obligations to LICENSEE under this Agreement, (b) the scope of such
sublicensee’s rights with respect to the Patent Rights shall remain unchanged
and such sublicensee shall be subject to all other non-financial terms and
conditions in this Agreement that apply to such scope of rights, (c) all further
sublicenses granted by such sublicensee prior to termination of this Agreement
shall also survive such termination, (d) such sublicensee (or if there are at
such time more than one such sublicensees, such sublicensees severally and
jointly) shall be required to make any minimum annual royalty payments due
pursuant to Paragraph 4.4 and (e) such sublicensee shall be required to make any
other monetary payment(s) that, had this Agreement not been terminated, LICENSEE
would have been required to make under this Agreement as a result of the
activities of such sublicensee. Each such sublicensee shall be an intended
third-party beneficiary of the preceding sentence. LICENSEE shall notify JOHNS
HOPKINS of each non-defaulted sublicense in existence at the time of termination
by JOHNS HOPKINS pursuant to Paragraph 13.1, 13.2, or 13.3.

PARAGRAPH 15.4

15.4 LICENSEE agrees to mark the Licensed Products sold in the United States
with all applicable United States patent numbers. All Licensed Products shipped
to or sold in other countries shall be marked in such a manner as to conform
with the patent laws and practice of the country of manufacture or sale.

 

F – 3



--------------------------------------------------------------------------------

Copy of Selected Provisions from the MIT Agreement

2 - GRANT

2.1 M.I.T. hereby grants to LICENSEE the right and license in the TERRITORY to
practice under the PATENT RIGHTS and, to the extent not prohibited by other
patents, to make, have made, use, lease, sell and import LICENSED PRODUCTS and
to practice the LICENSED PROCESSES, until the expiration of the last to expire
of the PATENT RIGHTS, unless this Agreement shall be sooner terminated according
to the terms hereof.

2.2 LICENSEE agrees that LICENSED PRODUCTS leased or sold in the United States
shall be manufactured substantially in the United States.

2.3 In order to establish exclusivity in the FIELDS OF USE for LICENSEE, M.I.T.
hereby agrees that it shall not grant any other license to make, have made, use,
lease, sell and import LICENSED PRODUCTS or to utilize LICENSED PROCESSES
subject to the royalty-free, nonexclusive license rights of the United States
Government per FAR 52.227-11, in the TERRITORY for the FIELDS OF USE.

2.4 [NOTE: As amended in the First Amendment to the MIT Agreement.] LICENSEE and
M.I.T. agree that neither party shall assert the Patent Rights against
not-for-profit institutions in their conduct of research, provided, however,
that if a not-for-profit institution practices under the Patent Rights to
conduct high throughput drug screening on behalf of a commercial entity, then
the Patent Rights may be asserted against that institution.

2.5 M.I.T. reserves the right to practice under the PATENT RIGHTS and to allow
third parties to practice under the PATENT RIGHTS in all fields of use for
noncommercial research purposes.

2.6 LICENSEE shall have the right to enter into sublicensing agreements for the
rights, privileges and licenses granted hereunder only in the FIELDS OF USE.
Upon any termination of this Agreement, sublicensees’ rights shall also
terminate, subject to Paragraph 13.6 hereof.

2.7 [NOTE: As amended in the Eighth Amendment to the MIT Agreement.] With
respect to each sublicense agreement [in the Reagent Field], LICENSEE agrees to
do the following:

(a) incorporate the language of Article 2 (other than Paragraph 2.8), Article 9,
Article 10, and Paragraph 15.4 into each sublicense agreement (but in each case
solely to the extent such language is applicable to the rights granted in such
sublicense agreement), so that these Articles shall be binding upon the
applicable sublicensee as if they were a party to this Agreement;

(b) include in each such sublicense agreement language that is reasonably
sufficient to enable LICENSEE to comply with its obligations under Paragraph 2.8
and Articles 5, 7, 12, 13 and 15 (other than Paragraph 15.4);

 

F – 4



--------------------------------------------------------------------------------

(c) use commercially reasonable effort to obtain a indemnity from the applicable
sublicensee in favor of LICENSEE that is substantially similar in scope of the
indemnity set forth in Article 8, and include M.I.T. as an indemnified party
under any such indemnity on the same terms as LICENSEE.

2.8 [NOTE: Intentionally omitted.]

2.9 Nothing in this Agreement shall be construed to confer any rights upon
LICENSEE by implication, estoppel or otherwise as to any technology or patent
rights of M.I.T. or any other entity other than the PATENT RIGHTS, regardless of
whether such patent rights shall be dominant or subordinate to any PATENT
RIGHTS.

PARAGRAPH 4.1(b)

4.1 [NOTE: As amended in the Fifth Amendment to the MIT Agreement.] For the
rights, privileges and license granted hereunder, LICENSEE shall pay royalties
to M.I.T. in the manner hereinafter provided to the end of the term of the
PATENT RIGHTS or until this Agreement shall be terminated:

b. License Maintenance Fees of (i) [***] per year on January 1, 2002 and each
January 1 thereafter until the January 1 following the issuance of the first
protein DNA claims and; (ii) [***] per year beginning the January 1 following
the issuance of the first of the protein-DNA claims and every January 1
thereafter; provided, however, License Maintenance Frees may be credited to
Running Royalties subsequently due on NET SALES for each said year, if any.
License Maintenance Fees paid in excess of Running Royalties shall not be
creditable to Running Royalties for future years.

9 - EXPORT CONTROLS

LICENSEE acknowledges that it is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the United States Department of Commerce Export Administration
Regulations). The transfer of such items may require a license from the
cognizant agency of the United States Government and/or written assurances by
LICENSEE that LICENSEE shall not export data or commodities to certain foreign
countries without prior approval of such agency. M.I.T. neither represents that
a license shall not be required nor that, if required, it shall be issued.

10 - NON-USE OF NAMES

LICENSEE shall not use the names or trademarks of the Massachusetts Institute of
Technology or Lincoln Laboratory, nor any adaptation thereof, nor the names of
any of their employees, in any advertising, promotional or sales literature
without prior written consent obtained from M.I.T., or said employee, in each
case, except that LICENSEE may state that it is licensed by M.I.T. under one or
more of the patents and/or applications comprising the PATENT RIGHTS.

 

F - 5

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

PARAGRAPH 13.6

13.6 [NOTE: As amended in the Eighth Amendment to the MIT Agreement.] Upon
termination of this Agreement for any reason, any sublicensee not then in
default shall have the right to seek a license from M.I.T. M.I.T. agrees to
negotiate such licenses in good faith under reasonable terms and conditions. In
addition, in the event that M.I.T. terminates this Agreement pursuant to
Paragraph 13.1, 13.2, or 13.3, each sublicense granted by LICENSEE to a
sublicensee not then in default will survive such termination (as a direct
license from M.I.T.), provided that such direct license shall be subject to the
same non-financial terms and conditions as those in this Agreement and such
sublicensee (or if there is at such time more than one such sublicensee, such
sublicensees severally and jointly) shall be required to make any annual fees
due pursuant to Paragraph 4.1(b) and each such sublicensee shall be required to
make any monetary payment(s) that, had this Agreement not been terminated,
LICENSEE would have been required to make under this Agreement as a result of
the activities of such sublicensee. Each such sublicensee shall be an intended
third-party beneficiary of the preceding sentence.

 

F – 6



--------------------------------------------------------------------------------

Copy of Selected Provisions from the Utah Agreement

4.3 For each SUBLICENSE granted by LICENSEE under the terms of this AGREEMENT,
LICENSEE shall pay to LICENSOR (i) a sublicense fee of twenty thousand dollars
($20,000) within thirty (30) days of execution of each sublicense and (ii) an
annual sublicense fee of ten thousand dollars ($10,000) for each year (excluding
the first year) that such sublicense is in effect, payable within thirty
(30) days of each anniversary of the effective date of such sublicense
agreement.

6.2 As consideration for the license under this AGREEMENT, LICENSEE shall pay to
LICENSOR an annual maintenance fee of twenty thousand dollars ($20,000) on or
before each anniversary of the EFFECTIVE DATE of this AGREEMENT.

13.1 If LICENSEE should: (a) fail to deliver to LICENSOR any statement or report
required hereunder when due (except where such payment is being contested in
good faith); (b) fail to make any payment at the time that the same should be
due; (c) violate or fail to perform any covenant, condition, or undertaking of
the AGREEMENT to be performed by it hereunder; or (d) file a bankruptcy action,
or have a bankruptcy action against it (which action remains undismissed for a
period of sixty (60) days), or become insolvent; enter into a composition with
creditors or have a receiver appointed for it; then LICENSOR may give written
notice of such default, and its intent to terminate this AGREEMENT, to LICENSEE.
If LICENSEE should fail to cure such default within thirty (30) days of such
notice, the rights, privileges, and license granted hereunder shall
automatically terminate; provided, however, that the cure period may be extended
by sixty (60) days if LICENSEE conveys a written statement of its intent and
plan to cure such default, and such plan is accepted by the LICENSOR, within
thirty (30) days of the automatic termination date.

13.2 If LICENSEE shall cease to carry on its business with respect to the rights
granted in this AGREEMENT, this AGREEMENT shall terminate upon thirty (30) days
written notice by LICENSOR.

13.4 [NOTE: As amended in the (first) Amendment (dated February 22, 2007) to the
Utah Agreement.] Notwithstanding anything to the contrary in this AGREEMENT, in
the event that LICENSOR terminates this AGREEMENT pursuant to Section 13.1 or
13.2, each sublicense granted by LICENSEE to a SUBLICENSEE then in good standing
under the terms of its sublicense agreement will survive such termination (as a
direct license from LICENSOR), provided that (a) such direct license shall be
subject to the same non-financial terms and conditions as those in this
AGREEMENT, and LICENSOR shall not have any obligations to such SUBLICENSEE other
than LICENSOR’s obligations to LICENSEE as set forth herein; (b) such
SUBLICENSEE (or if there is at such time more than one such SUBLICENSEE, such
SUBLICENSEES severally and jointly) shall be required to make any annual
maintenance payments due pursuant to Section 6.2; and (c) each such SUBLICENSEE
shall be required to make any monetary payment(s) that, had this AGREEMENT not
been terminated, LICENSEE would have been required to make under this AGREEMENT
as a result of the license to, or activities of, such SUBLICENSEE, including
without limitation the annual sublicensee fees due pursuant to Section 4.3(ii)
with respect to such SUBLICENSEE (which for clarity shall continue
notwithstanding the conversion of such SUBLICENSEE’s sublicense to a direct
license from LICENSOR). Each such SUBLICENSEE shall be an intended third-party
beneficiary of this Section 13.4.

 

F – 7